Exhibit 10.01
Execution


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE BOTH
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO EQT CORPORATION IF
PUBLICLY DISCLOSED. THESE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS [***].






GAS GATHERING AND COMPRESSION AGREEMENT
BY AND BETWEEN
EQT CORPORATION, EQT PRODUCTION COMPANY, RICE DRILLING B LLC AND EQT ENERGY, LLC
AND
EQM GATHERING OPCO, LLC






DATED AS OF FEBRUARY 26, 2020








        


--------------------------------------------------------------------------------



TABLE OF CONTENTS

PageARTICLE 1 DEFINITIONS1ARTICLE 2 PRODUCER COMMITMENTS12Section 2.1Producer's
Dedication12Section 2.2
Conflicting Dedications
12Section 2.3
Producer’s Reservations
14Section 2.4
Covenant Running with the Land
14Section 2.5
Acreage Swaps; Transfers Free from the Dedication
15Section 2.6
Covenant to Provide Dedicated Interests
16Section 2.7
Priority of Dedicated Gas
16
ARTICLE 3 SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS
16Section 3.1
Gatherer Service Commitment
16Section 3.2Development Plan; Exchange and Review of Information17Section
3.3Expansion of Gathering System; Connection of Wells; Delivery Points17Section
3.4Determination of MDQ and MRDO23Section 3.5Incremental Compression24Section
3.6Dehydration Service25Section 3.7Minimum Volume Commitment25Section
3.8Temporary Release25Section 3.9Permanent Release26Section 3.10Gas
Buyback27Section 3.11Right of Way and Access27Section 3.12Space on Well
Pad29Section 3.13Cooperation29Section 3.14Cost-In-Aid29ARTICLE 4 TERM29Section
4.1Term29ARTICLE 5 FEES AND CONSIDERATION29Section 5.1Fees29Section 5.2Fee
Adjustment30Section 5.3Fee Credit30Section 5.4Credit Support31





i
        

--------------------------------------------------------------------------------




ARTICLE 6 ALLOCATIONS31Section 6.1Allocation of Lost and Unaccounted For
Gas31Section 6.2Allocation of Fuel and Electric Power32Section 6.3Line
Fill32Section 6.4Allocation of Pipeline Drip Recovered From Each Rich Gas
Gathering System32ARTICLE 7 CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES33Section
7.1Operational Control of Gatherer's Facilities33Section 7.2Maintenance33Section
7.3Firm Service; Capacity Allocations On Each Gathering System34Section
7.4Arrangements After Redelivery34ARTICLE 8 PRESSURES AT RECEIPT POINTS AND
DELIVERY POINTS34Section 8.1Pressures at Receipt Points34Section 8.2Pressures at
Receipt Points35Section 8.3Pressures at Delivery Points35Section 8.4Producer
Facilities35ARTICLE 9 NOMINATION AND BALANCING35Section 9.1Nominations35Section
9.2Downstream Arrangements36Section 9.3Balancing36ARTICLE 10 QUALITY37Section
10.1Receipt Point Gas Quality Specifications37Section 10.2Wellhead
Condensate37Section 10.3Non-Conforming Gas37Section 10.4Delivery Point Gas
Quality Specifications37Section 10.5Damp Gas37Section 10.6Greenhouse Gas
Emissions37ARTICLE 11 MEASUREMENT EQUIPMENT AND PROCEDURES38Section
11.1Equipment38Section 11.2Gas Measurement Standards38Section 11.3Gas
Measurement39Section 11.4Notice of Measurement Facilities Inspection and
Calibration40Section 11.5Measurement Accuracy Verification40Section 11.6Special
Tests40Section 11.7Metered Flow Rates in Error41Section 11.8Record
Retention41Section 11.9Measurement Dispute Resolution41Section 11.10Access42



ii
        

--------------------------------------------------------------------------------






ARTICLE 12 NOTICES42Section 12.1Notices42ARTICLE 13 PAYMENTS43Section
13.1Invoices43Section 13.2Right to Suspend on Failure to Pay44Section 13.3Audit
Rights44Section 13.4Payment Disputes44Section 13.5Interest on Late and Disputed
Payments44Section 13.6Excused Performance45Section 13.7Effective Date of Invoice
Provision45ARTICLE 14 FORCE MAJEURE45Section 14.1Suspension of
Obligations45Section 14.2Definition of Force Majeure45Section 14.3Settlement of
Strikes and Lockouts46Section 14.4Payments for Gas Delivered46ARTICLE 15
INDEMNIFICATION46Section 15.1Gatherer46Section 15.2Producer46ARTICLE 16 CUSTODY
AND TITLE46Section 16.1Custody46Section 16.2Producer Warranty47Section
16.3Title47ARTICLE 17 TAXES; ROYALTIES47Section 17.1Taxes47Section
17.2Royalties48ARTICLE 18 MISCELLANEOUS48Section 18.1Rights48Section
18.2Applicable Laws48Section 18.3Governing Law; Jurisdiction49Section
18.4Successors and Assigns49Section 18.5Severability50Section
18.6Confidentiality51Section 18.7Entire Agreement, Amendments and Waiver52





iii
        

--------------------------------------------------------------------------------




Section 18.8Limitation of Liability52Section 18.9Headings52Section 18.10Rights
and Remedies53Section 18.11No Partnership53Section 18.12Rules of
Construction53Section 18.13No Third Party Beneficiaries53Section 18.14Further
Assurances53Section 18.15Counterpart Execution53Section 18.16Instrument of
Dedication53Section 18.17Affiliate Ratification54





Exhibit A Acreage; Dedication Area
Exhibit B Pipeline Drip Delivery Points
Exhibit C Gathering System
Exhibit D Conflicting Dedications
Exhibit E Instrument of Dedication
Exhibit F Damp Gas Area
Exhibit G Gas Quality Specifications
Exhibit H Minimum Volume Commitment; Fees
Exhibit I Excluded Areas and Conventional Wells
Exhibit J Cash Bonus Payment
Exhibit K Additional MVC Areas
Exhibit L Producer Dehydration Facilities
Exhibit M Producer Measurement Facilities
Exhibit N Gatherer Measurement Facilities
Exhibit O FTS Agreements
Exhibit P Incremental Compression
Exhibit Q Producer Remedy Schedule
Exhibit R Consolidated Agreements
Exhibit S Additional Fee Terms






iv
        


--------------------------------------------------------------------------------



GAS GATHERING AND COMPRESSION AGREEMENT
This Gas Gathering and Compression Agreement (this “Agreement”), dated effective
as of February 26, 2020 (the “Effective Date”), is by and between EQT
Corporation, a Pennsylvania corporation, (“EQT Corp.”) EQT Production Company, a
Pennsylvania corporation, Rice Drilling B LLC, a Delaware limited liability
company and EQT Energy, LLC, a Delaware limited liability company,
(collectively, “Producer”), and EQM Gathering Opco, LLC, a Delaware limited
liability company (“Gatherer”). Producer and Gatherer may be referred to herein
individually as a “Party” or collectively as the “Parties.”
RECITALS
A. Producer and its Affiliates own certain Interests and intend to produce Gas
from Wells in the Dedication Area.
B. Producer desires to contract with Gatherer for, and Gatherer has agreed to
provide the Services on the Gathering System with respect to Dedicated Gas.
C. Producer has agreed (i) to dedicate and commit or cause to be dedicated and
committed, the Dedicated Gas under this Agreement, (ii) to provide to Gatherer
the Development Plans to permit Gatherer to plan and expand the Gathering System
to connect additional Wells of Producer Group, and (iii) to perform certain
other obligations under this Agreement, in each case in accordance with the
terms and conditions of this Agreement.
D. Subject to the terms and conditions of this Agreement, Producer and Gatherer
desire to amend and consolidate into one agreement all of the terms and
conditions by which Services are now provided under the Consolidated Agreements.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:
ARTICLE 1
DEFINITIONS


Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:
“Additional Confirmation Date” – As defined in Section 3.3(a)(iii).
“Additional Confirmation Notice” – As defined in Section 3.3(a)(iii).
“Additional Connection Criteria” – Any Receipt Point that Producer requests to
be connected to the Gathering System in association with an Additional
Connection Notice must be a Receipt Point with respect to which the applicable
Connection Notice Information contemplates that, on the applicable Anticipated
Production Date, such Receipt Point will service newly completed Well(s) for
previously undeveloped Dedicated Interests, not subject to a Conflicting
Dedication, and either (a) at least an average of [***]% of the Interests
related to such Receipt Point shall be dedicated to Gatherer pursuant to the
terms contained in this Agreement for each such Well or (b) Producer’s aggregate
net Interests in all Well(s) served by such Receipt Point shall not be less than
[***] lateral feet.


1
        

--------------------------------------------------------------------------------



“Additional Connection Notice” – As defined in Section 3.3(a).
“Additional Receipt Point(s)” – As defined in Section 3.3(a).
“Affiliate” – Any Person that, directly or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with
another Person. Affiliated shall have the correlative meaning. The term
“Control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise. Notwithstanding
the foregoing, any Person shall be deemed to Control any specified Person if
such Person owns 50% or more of the voting securities of the specified Person,
or if the specified Person owns 50% or more of the voting securities of such
Person, or if 50% or more of the voting securities of the specified Person and
such Person are under common Control.
“Affiliated Downstream Pipeline” – A Downstream Pipeline that is owned or
operated by Gatherer or an Affiliate of Gatherer.
“Agreement” – As defined in the preamble hereof.
“Anticipated Production Date” – The date Producer anticipates the first flow of
Dedicated Gas from the first Well to be connected to the Additional Receipt
Point set forth in the applicable Additional Connection Notice pursuant to
Section 3.3(a)(i) delivered pursuant to the terms of this Agreement following
the Effective date or a new Receipt Point set forth in the applicable Extended
Connection Notice pursuant to Section 3.3(b)(i) delivered pursuant to the terms
of this Agreement following the Effective Date, as applicable, and as updated by
Producer in any applicable Additional Confirmation Notice or Extended
Confirmation Notice. In the event that Producer intends to utilize the Receipt
Point to receive Buyback Gas prior to first flow of Dedicated Gas, then the date
Producer wishes to receive such Buyback Gas shall be considered the Anticipated
Production Date.
“Applicable Area” – At any given time, that portion of the Dedication Area
(excluding any Producer Gathered Areas) within three miles of any portion of (a)
the then-existing Gathering System (including, for the avoidance of doubt, any
Additional Receipt Point, after the Completion Deadline for such Additional
Receipt Point, regardless of whether such Additional Receipt Point was timely
completed), (b) the Hammerhead pipeline connected to the Markwest Mobley
processing facility and/or (c) the Sunrise pipeline connected to the Markwest
Mobley processing facility.
“Average Allowable Operating Pressure” – As defined in Section 8.1.
“Bankruptcy Code” – As defined in Section 2.4.
“Btu” – The amount of heat required to raise the temperature of one pound of
pure water from 58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant
pressure of 14.73 psia.


2
        

--------------------------------------------------------------------------------



“Business Day” – Any calendar Day on which commercial banks in Pennsylvania are
open for business.
“Buyback Gas” – As defined in Section 3.10.
“Calendar Quarter” – A three calendar Month period beginning January 1 and
ending March 31, beginning April 1 and ending June 30, beginning July 1 and
ending September 30, and beginning October 1 and ending December 31.
“Change of Control” – With respect to any Producer entity, any sale of all or
substantially all of the assets of such Producer entity or any direct or
indirect change in control of such Producer entity after the Effective Date
(whether through merger, sale of shares or other equity interests, or
otherwise), through a single transaction or series of related transactions, from
one (1) or more transferors to one (1) or more transferees, in each case,
whereby following such transaction (or series of related transactions) both (a)
such transferee does not own any interest whatsoever in EQT Corp. or any entity
that owns, directly or indirectly, any interest in EQT Corp. and (b) EQT does
not own, directly or indirectly, any interest whatsoever in such transferee.
“Completion Deadline” As defined in Section 3.3(e).
“Confidential Information” – As defined in Section 18.6(a).
“Conflicting Dedication” – Any gathering agreement or other commitment or
arrangement that would require Dedicated Gas to be gathered and/or compressed on
any gathering system other than the Gathering System.
“Connection Notice” – means an Additional Connection Notice, an Optional
Connection Notice and an Extended Connection Notice, or any of the same.
“Connection Notice Information” – As defined in Section 3.3(a)(i).
“Consolidated Agreements” – The gathering agreements identified on Exhibit R.
“Contract Year” – Each of (i) the period from the Effective Date to the last Day
of the Month in which the first anniversary of the Effective Date occurs and
(ii) each period of 12 Months thereafter.
“CPI” – As defined in Section 5.2.
“Credit Support Amount” – As calculated on any given Day, means an amount equal
to: (a) the product of (i) the Minimum Volume Commitment for the subsequent
[***] Day period, multiplied by (ii) the Reservation Fee for such period, minus
(b) [***].
“Cubic Foot” – The volume of Gas in one cubic foot of space at a standard
pressure and temperature base of 14.73 psia and 60 degrees Fahrenheit,
respectively.
“Damp Gas” – Gas meeting the specifications for ‘Damp Gas’ set forth on Exhibit
G.


3
        

--------------------------------------------------------------------------------



“Damp Gas Area” – That area set forth on Exhibit F and noted as the “Damp Gas
Area.”
“Day” – A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day. Daily shall have the correlative meaning.
“Dedicated Gas” – As defined in Section 2.1.
“Dedicated Interests” – All Interests now owned or operated, including any such
Interests hereafter acquired by Producer Group and located wholly or partially
within the Dedication Area or pooled, unitized or communitized with Interests
located wholly or partially within the Dedication Area, in each case, subject to
Section 2.1 and as set forth on Exhibit A (which shall be updated in accordance
with the terms of Section 2.6(a) and to reflect any after acquired Interest that
is subject to the Dedication under this Agreement).
“Dedication” – As defined in Section 2.1.
“Dedication Area” – The geographic area described on Exhibit A, excluding the
Excluded Interests.
“Delivery Point” – Each point at which point Gatherer will redeliver Gas to
Producer or for its account, including those points more particularly described
on Exhibit C.
“Delivery Point Gas” – A quantity of Gas having a Thermal Content equal to the
total Thermal Content of the Dedicated Gas received by Gatherer from Producer at
the Receipt Points, less (i) the Thermal Content of Gas used for Fuel, (ii) the
Thermal Content of Pipeline Drip recovered from the Gathering System, (iii) the
Thermal Content of Lost and Unaccounted For Gas, in each case, as allocated to
Producer in accordance with this Agreement, and (iv) the Buyback Gas.
“Development Plan” – As defined in Section 3.2.
“Downgrade” – As defined in Section 5.4.
“Downstream Pipeline” – Any Gas pipeline or any facilities of any end-user or
local distribution company, in each case downstream of the Gathering System,
into which Gas is delivered by or for the account of Producer from the Gathering
System.
“Dry Gas” – Gas meeting the specifications for ‘Dry Gas’ set forth on Exhibit G.
“Dry Gas Gathering System” – Those System AMIs set forth on Exhibit C denoted as
a ‘Dry Gas Gathering System.’
“Dth” – One dekatherm, i.e., 1,000,000 Btus.
“Effective Date” – As defined in the preamble of this Agreement.


4
        

--------------------------------------------------------------------------------



“Electric Power” means electrical power provided by third party and purchased by
Gatherer for the operation of the Gathering System (including the System
Compressor Stations).
“Emissions Charges” – As defined in Section 10.6.
“EQT Corp.” – As defined in the preamble of this Agreement.
“Estimated Connection Costs” – As defined in Section 3.3(d)(iii).
“Estimated Limited Construction Costs” – Gatherer’s estimated Limited
Construction Costs.
“Estimated Modified Construction Costs” – Gatherer’s estimated Modified
Construction Costs.
“Excluded Interests” – Those Interests owned or operated by Producer set forth
on Exhibit I.
“Expert” – As defined in Section 11.9.
“Extended Confirmation Date” – As defined in Section 3.3(b)(ii).
“Extended Confirmation Notice” – As defined in Section 3.3(b)(ii).
“Extended Connection Costs” – Gatherer’s reasonable, out-of-pocket costs and
expenses, including overhead and any interest and penalties, other than interest
and penalties attributable to any delay caused by Gatherer, to connect an
Extended Receipt Point, plus the Tax Gross Up.
“Extended Connection Criteria” – Any Receipt Point that Producer requests to be
connected to the Gathering System in association with an Extended Connection
Notice must be a Receipt Point with respect to which the applicable Connection
Notice Information contemplates that, on the applicable Anticipated Production
Date, such Receipt Point will service newly completed Wells for previously
undeveloped Dedicated Interests, not subject to a Conflicting Dedication, and
that Producer’s net Interest in the Well(s) served by such Receipt Point shall
not be less than [***] lateral feet plus an additional [***] lateral feet for
each mile (prorated for any partial mile) of pipeline required to be constructed
to connect the Receipt Point to the applicable System AMI outside of the
Applicable Area.
“Extended Connection Notice” – As defined in Section 3.3(b).
“Extended Receipt Point” – As defined in Section 3.3(b).
“Facilities Interconnection Point” – The point in which a portion of the
Gathering System connects with itself at the edge of the then existing
Applicable Area in regards to the construction of a Modified Receipt Point.
“FERC” – As defined in Section 18.2.


5
        

--------------------------------------------------------------------------------



“Firm Service” – That level of service that is accorded the highest priority on
each Gathering System with respect to capacity allocations, interruptions, or
curtailments.
“Force Majeure” – As defined in Section 14.2.
“FTS Agreements” – Those certain Firm Transportation Service Agreements set
forth on Exhibit O, and any future agreements governing transportation services
on the pipelines governed by the FTS Agreements as of the Effective Date, in
each case, as such agreements may be revised, amended or modified from time to
time.
“FTS Credit Delivery Points” – As set forth on Exhibit C.
“Fuel” – Both Gas and Gas used to create electric power used in the operation of
the Gathering System, including fuel consumed in System Compressor Stations and
dehydration facilities that are part of the Gathering System.
“Fuel Cap” – As defined in Section 6.2(a).
“Gallon” – One U.S. gallon, which is equal to 231 cubic inches.
“Gas” – Any mixture of gaseous hydrocarbons, consisting essentially of methane
and heavier hydrocarbons and inert and noncombustible gases, that is extracted
from beneath the surface of the earth.
“Gas Quality Specifications” – As defined in Section 10.1.
“Gatherer” – As defined in the preamble of this Agreement.
“Gathering Rights” – As defined in Section 2.4.
“Gathering System” – The gathering system, as described in Exhibit C, which is
comprised of the various System AMIs, together with any expansions of the System
AMIs constructed or purchased after the date hereof, and all appurtenant
facilities utilized by Gatherer to provide Services hereunder.
“Governmental Authority” – Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.
“Gross Heating Value” – The number of Btus produced by the complete combustion
in air, at a constant pressure, of one Cubic Foot of Gas when the products of
combustion are cooled to the initial temperature of the Gas and air and all
water formed by combustion is condensed to the liquid state.
“High Pressure” – Pipelines gathering or transporting Gas that do not flow
through a System Compressor Station prior to the relevant Delivery Point, but
including pipelines from the discharge of any System Compressor Station to the
relevant Delivery Point and excluding pipelines that deliver Gas to a Low
Pressure Delivery Point.
“High Pressure Receipt Points” – Those Receipt Points that do not deliver to a
System Compressor Station or Incremental Compression.
6
        

--------------------------------------------------------------------------------



“Ideal Gas Laws” – The thermodynamic laws applying to perfect gases.
“Imbalance” – As defined in Section 9.3.
“Imbalance Notice” – As defined in Section 9.3.
“Imbalance Penalties” – As defined in Section 9.3.
“Income Taxes” – (i) All taxes based upon, measured by, or calculated with
respect to gross or net income, gross or net receipts or profits (including
franchise taxes and any capital gains, alternative minimum, and net worth taxes,
but excluding ad valorem, property, excise, severance, production, sales, use
and real and personal property transfer taxes), (ii) taxes based upon, measured
by, or calculated with respect to multiple bases (including corporate franchise,
doing business or occupation taxes) if one or more of the bases upon which such
tax may be based, measured by, or calculated with respect to is included in
clause (i) above, or (iii) withholding taxes measured with reference to or as a
substitute for any tax included in clauses (i) or (ii) above.
“Incremental Compression” – As defined in Section 3.5(b).
“Incremental Compression Fee” – As defined in Section 5.1(d).
“Interests” – Any and all right, title, or interest in lands, wells, or leases
and the right to produce oil and/or Gas therefrom, whether arising from fee
ownership, working interest ownership, mineral ownership, leasehold ownership,
or arising from any pooling, unitization or communitization of any of the
foregoing rights.
“Interruptible Service” – That level of service that is accorded the lowest
priority on the Gathering System with respect to capacity allocations,
interruptions, or curtailments and for which Gatherer, in its sole and
unfettered discretion, shall have the right to interrupt, curtail, or suspend
Services under this Agreement at any time and from time to time without any
liability from Gatherer to Producer Group.
“Knowledge” – The actual knowledge, without a duty of inquiry, of the Vice
President of Operations for Gatherer, or an equivalent position if such position
no longer exists.
“Limited Construction Costs” – Gatherer’s reasonable, out-of-pocket costs and
expenses, including overhead and any interest and penalties, other than interest
and penalties attributable to any delay caused by Gatherer, to connect from the
Facilities Interconnection Point to a Modified Receipt Point, plus the Tax Gross
Up.
“LOD” – The permitted limitation of disturbance identified on the permit issued
by the applicable Government Authority to Producer for a Receipt Point.
7
        

--------------------------------------------------------------------------------



“Lost and Unaccounted For Gas” – Gas received into the Gathering System that is
released or lost through piping, equipment, operations, or measurement losses or
that is vented, flared or lost in connection with the operation of the Gathering
System.
“Low Pressure” – Pipelines gathering or transporting Gas that flow to a System
Compressor Station or a Low Pressure Delivery Point.
“Low Pressure Delivery Point” – Those Delivery Points set forth on Exhibit C and
denoted as ‘Low Pressure.’
“Low Pressure MDQ” – As set forth on Exhibit C for each System Compressor
Station and adjusted in accordance with Section 3.4.
“Low Pressure Receipt Points” – Those Receipt Points that deliver to a System
Compressor Station or Incremental Compression.
“Maintenance” – As defined in Section 7.2.
“Maintenance Deficiency” – As defined in Section 7.2.
“MAOP” – The applicable maximum allowable operating pressure, as set forth on
Exhibit C, as may be updated annually in accordance with Section 8.4.
“Max MDQ” – As set forth on Exhibit C for each System AMI.
“Max MRDO” – As set forth on Exhibit C for each Delivery Point.
“Maximum Daily Quantity (MDQ)” – As set forth on Exhibit C for each System AMI
and adjusted in accordance with Section 3.4.
“Maximum Re-Delivery Obligation (MRDO)” – As set forth on Exhibit C for each
Delivery Point and adjusted in accordance with Section 3.4.
“Mcf” – 1,000 Cubic Feet.
“MDQ Determination Date” – As defined in Section 3.4(a).
“Measurement Facilities” – Any facility or equipment used to measure the volume
of Gas, which may include meter tubes, isolation valves, recording devices,
communication equipment, buildings and barriers.
“Minimum Credit Standard” – The maintenance of the following ratings with at
least 2 out of the 3 rating agencies specified: (i) “BB-” with respect to the
Long-Term Issuer Default Rating issued by Fitch Ratings Inc., (ii) “BB-” with
respect to the Issuer Credit Rating issued by Standard & Poor’s Financial
Services, LLC and/or (iii) “Ba3” with respect to the Corporate Family Rating
issued by Moody’s Investors Service.
“Minimum Volume Commitment” – As defined in Section 3.7(a).
8
        

--------------------------------------------------------------------------------



“Modified Construction Costs” – Gatherer’s reasonable, out-of-pocket costs and
expenses, including overhead and any interest and penalties, other than interest
and penalties attributable to any delay caused by Gatherer, to connect a
Modified Receipt Point, plus the Tax Gross Up.
“Modified Connection Notice” – As defined in Section 3.3(c).
“Modified Receipt Point” – As defined in Section 3.3(c).
“Monitoring Services Provider” – As defined in Section 11.10(a).
“Month” – A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month. Monthly shall have the
correlative meaning.
“Monthly Estimate” – As defined in Section 9.1(a).
“Mountain Valley Pipeline” – That certain 42” diameter pipeline extending from
the Equitrans, L.P. transmission system in Wetzel County, West Virginia, to
Transcontinental Gas Pipeline Company’s Zone 5 compressor station 165 in
Pittsylvania County, Virginia.
“MVP In-Service Date” – The Mountain Valley Pipeline’s ‘Effective Date’ (as
defined in the FTS 1464).
“Net Sales Price” – As defined in Section 6.4.
“Nomination” – As defined in Section 9.1(a).
“Notice” – As defined in Section 12.1.
“Optional Connection Costs” – Gatherer’s reasonable, out-of-pocket costs and
expenses, including overhead and any interest and penalties, other than interest
and penalties attributable to any delay caused by Gatherer, to connect an
Optional Receipt Point, plus the Tax Gross Up.
“Optional Connection Notice” – As defined in Section 3.3(d).
“Optional Receipt Point” – As defined in Section 3.3(d).
“Overpressure Event” – As defined in Section 8.1.
“Overpressure Notice” – As defined in Section 8.1.
“Overrun Fee” – As defined in Section 5.1(b).
“Parties” – As defined in the preamble of this Agreement.
“Party” – As defined in the preamble of this Agreement.


9
        

--------------------------------------------------------------------------------



“Permitted Encumbrances” – (a) any liens, security interests or other
encumbrances benefitting one or more lenders to Producer as part of a senior
secured financing provided by such lender to Producer for which such lenders
have not taken actions to foreclose on such liens; and (b) normal and customary
liens under financing agreements, operating agreements, unitization agreements,
pooling orders, drilling contracts and similar agreements for upstream operators
and mechanic’s and materialman’s liens, tax liens or mineral liens related to
claims or obligations that are not delinquent or that are being contested in
good faith and by appropriate proceedings, provided, however that in each case,
shall not affect Producer Group’s ability and obligation to deliver the
Dedicated Gas to Gatherer.
“Person” – An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.
“Pipeline Drip” – That portion of the Gas that condenses in, and is recovered
from, the Gathering System as a liquid downstream of each Receipt Point. For the
avoidance of doubt, Pipeline Drip does not include wellhead condensate.
“Pipeline Drip Delivery Point” – Locations specified in Exhibit B where Gatherer
shall be responsible for delivering Producer’s Pipeline Drip recovered from
Gatherer’s Gathering System and whereby Producer has made arrangements with the
third party downstream of each such Pipeline Drip Delivery Point.
“Pipeline Drip Handling Fee” – As defined in Section 5.1(c).
“Producer” – As defined in the preamble of this Agreement.
“Producer Gathered Areas” – Areas as defined in Exhibit I whereby Producer or
its Affiliates are obligated to gather the Dedicated Gas to the Receipt Points
and in which Gatherer has no obligation to expand the Gathering System.
“Producer Group” – Producer and any other Affiliates of Producer that own or
operate, or that come to own or operate, Interests in the Dedication Area.
“Producer Imbalance” – As defined in Section 9.3.
“Producer’s GHG Emissions” – As defined in Section 10.6.
“psia” – Pounds per square inch, absolute.
“psig” – Pounds per square inch, gauge.
“Ratification” – A ratification and assumption agreement ratifying this
Agreement within the Dedication Area.
“Receipt Point” – The inlet valve where Gas first enters the Gathering System.
“Redelivery Point” – As defined in Section 3.10.
10
        

--------------------------------------------------------------------------------



“Redelivery Request” – As defined in Section 3.10.
“Reservation Fee” – As defined in Section 5.1(a).
“Rich Gas Gathering System” – Those System AMIs set forth on Exhibit C denoted
as a ‘Rich Gas Gathering System.’
“Services” – As defined in Section 3.1.
“Six Month Period” – A six calendar Month period beginning either January 1 and
ending June 30 or beginning July 1 and ending December 31.
“System AMI” – A segment of the Gathering System that connects one or more
Receipt Points of Producer Group to one or more Delivery Points and all
appurtenant facilities as described in further detail on Exhibit C.
“System Compressor Station” – As defined in Section 3.5(a) and detailed in
Exhibit C.
“Tax Gross Up” – An amount equal to (a) (i) any taxable income of Gatherer
recognized in connection with the payment of Extended Connection Costs, Limited
Construction Costs, Modified Construction Costs or Optional Connection Costs, as
applicable, by Producer to Gatherer (including any interest and penalties, other
than interest and penalties caused by any action or inaction of Gatherer)
multiplied by (ii) the federal, state, and local income tax rate of Gatherer
applicable to such taxable income (taking into account the federal income tax
benefit of deducting state and local income taxes) minus (b) the present value
of all depreciation deductions, including bonus depreciation deductions, if
applicable under current law, of the property of Gatherer attributable to such
Extended Connection Costs, Limited Construction Costs, Modified Construction
Costs or Optional Connection Costs (as reasonably determined by Gatherer).
“Taxes” – All excise, occupation, property, property transfer, production,
severance, conservation, ad valorem and similar taxes measured by or based upon
production, together with all taxes on the right or privilege of ownership of
Gas, or upon the Services, including gathering, transportation, handling,
transmission, compression, processing, treating, conditioning, distribution,
sale, use, receipt, delivery or redelivery of Gas, but excluding any Income
Taxes.
“Temporary Release” – As defined in Section 3.8.
“Theoretical Volume of Pipeline Drip” – As defined in Section 6.4.
“Thermal Content” – For Gas, the product of (i) a volume of Gas in Cubic Feet
and (ii) the Gross Heating Value of such Gas, as expressed in Dth. For Pipeline
Drip, the product of the measured volume in Gallons multiplied by the Gross
Heating Value per Gallon determined in accordance with the GPA 2145-09 Table of
Physical Properties for Hydrocarbons and GPA 8173 Method for Converting Mass of
Natural Gas Liquids and Vapors to Equivalent Liquid Volumes, in each case as
revised from time to time, stated in Dth; provided, however, that if sufficient
data has not been obtained to make such calculation, the Thermal Content of
Pipeline Drip shall be deemed to be 0.115 Dth per Gallon.


11
        

--------------------------------------------------------------------------------



“Third Party Downstream Pipeline” – Any Downstream Pipeline that is not owned or
operated by Gatherer or an Affiliate of Gatherer.
“Third Party Gas” – Gas produced by Persons other than Producer Group and not
considered Dedicated Gas hereunder.
“Transfer” – Any sale, assignment, conveyance, or other transfer, including
pursuant to an exchange or farmout. “Transfers” and “Transferred” have the
correlative meanings.
“Transferee” – Any Person to which a Transfer is made.
“Unrestricted Amount” – As of the Effective Date, [***] net acres, [***].
“Well” – A well for the production of hydrocarbons in which Producer Group owns
an interest or from which Producer Group has the right to market Gas that
produces or is intended to produce Dedicated Gas or otherwise is connected or is
required to be connected to the Gathering System in accordance with this
Agreement.
“Well Pad” – The surface installation on which one or more Wells are located.
ARTICLE 2
PRODUCER COMMITMENTS


Section 2.1 Producer’s Dedication. Subject to the terms and conditions of this
Agreement (including Section 2.2, Section 2.3, Section 2.5, Section 3.8 and
Section 3.9), and except for the Excluded Interests, commencing on the Effective
Date and continuing through the term of this Agreement, (a) Producer hereby
exclusively makes the following “Dedication” to Gatherer and the Gathering
System: (i) dedicates and commits all of Producer Group’s current and future
Interests, and Gas from such Interests, whether in place or produced and severed
therefrom, in the Dedication Area, (ii) dedicates and commits to deliver all Gas
produced from Wells operated by Producer Group and/or produced from non-operated
Wells that are owned by Producer Group for gathering under this Agreement, and
(iii) commits to deliver all Gas from Wells located within the Dedication Area
that is not owned by Producer Group to the extent that Producer Group controls
or has the right to market such Gas for the term of this Agreement (the Gas
described in the foregoing subparts (i), (ii) and (iii) being “Dedicated Gas”),
and (b) Producer agrees not to deliver any such Dedicated Gas to any other
gatherer, purchaser, or marketer or other Person prior to delivery to Gatherer
at the Receipt Point(s). The Parties agree and acknowledge that, subject to
Section 2.5, to the extent that a Transferee acquires any portion of the
Interests (including the Wells located in the Dedication Area), such Transferee
shall only receive rights and obligations hereunder as to such Interests, and
this Agreement shall not apply to any other Interests that may be owned by the
Transferee or its Affiliates at the time of such Transfer or subsequently
acquired by such Transferee or its Affiliates within the Dedication Area.
Additionally, if there is a Change of Control with respect to Producer (or any
member of Producer Group which owns Dedicated Interests at the time of such
Change of Control), then, following such Change of Control, the dedication
provisions contained in this Agreement shall only apply to the Interests owned
by Producer (or such member of Producer Group) at the time of such Change of
Control, and this Agreement shall not apply to (x) any other Interests
subsequently acquired by Producer (or such member of Producer Group) following
such Change of Control or (y) any other Interests owned at the time of such
Change of Control, or subsequently acquired, by any Persons who become
Affiliates of Producer (or such member of Producer Group) following such Change
of Control.
12
        

--------------------------------------------------------------------------------



Section 2.2 Conflicting Dedications. Notwithstanding anything in Section 2.1 to
the contrary, Producer Group shall have the right to comply with each of the
Conflicting Dedications set forth in Exhibit D hereto and any other Conflicting
Dedication entered into by a non-Affiliated predecessor-in-interest to Producer
Group that is applicable as of the date of acquisition thereof to any Dedicated
Interest acquired after the Effective Date (but not any entered into in
connection with such acquisition); provided, however, that Producer Group shall
each have the right to comply with Conflicting Dedications only until the last
Day of the Month of the later of (a) the date in which the termination of such
Conflicting Dedication occurs and (b) the date on which Gatherer is ready,
willing and able to accept and provide services to Gas previously subject to the
Conflicting Dedication pursuant to the terms set forth in this Agreement, and
following such date, Producer Group shall no longer have the right to comply
with such Conflicting Dedication. Producer Group shall not take any voluntary
action or inaction (including the exercise of any right) to extend the term of
such Conflicting Dedication. Not later than [***] Months prior to the expiration
or potential expiration (taking into consideration Producer’s obligations set
forth in the preceding sentence) of any Conflicting Dedication, Producer shall
deliver notice to Gatherer of such upcoming expiration or potential expiration
and, at Gatherer’s request, shall provide Gatherer with the information that
Gatherer reasonably requests in order for Gatherer to assess the economic
viability of providing Services to the Conflicting Dedication after termination
of such Conflicting Dedication. [***]. Producer represents that, except as set
forth in Exhibit D, Dedicated Gas is not as of the Effective Date subject to any
Conflicting Dedication. If Dedicated Gas produced from a Well on a Well Pad is
subject to a Conflicting Dedication that Producer Group has the right to comply
with under this Section 2.2, Producer Group has the right, in complying with
such Conflicting Dedication, to deliver all Dedicated Gas from such Well Pad in
accordance with the Conflicting Dedication, even if all Wells on such Well Pad
are not subject to such Conflicting Dedication, provided that such Wells are not
in the process of, nor have been connected to the Gathering System (whether
producing, shut-in, temporarily abandoned or which has been spud or as to which
drilling, completion, reworking or other well operations have commenced) nor has
a Connection Notice been previously delivered by Producer for any such Well.
Section 2.3 Producer’s Reservations. Producer reserves the following rights with
respect to Dedicated Gas for itself and for the operator of the relevant
Dedicated Interests: (a) to operate Wells producing Dedicated Gas as a
reasonably prudent operator in its sole discretion, including the right, but
never the obligation, to drill new Wells, to repair and rework old Wells, to
renew or extend, in whole or in part, any Interest covering any of the Dedicated
Interests, and to cease production from or to plug and abandon any Well or
surrender, release, amend or modify, or terminate any of the Interests, other
than for the sole purpose of circumventing Producer’s commitments under this
Agreement; (b) to use Dedicated Gas for operations (including reservoir pressure
maintenance and drilling or hydraulic fracturing fuel); (c) to deliver or
furnish to lessors and holders of other existing similar burdens on production
such Gas as is required to satisfy the terms of the applicable leases or other
applicable instruments; (d) to acquire Interests subject to Conflicting
Dedications and to continue to deliver to such gathering systems Gas produced
from such Wells subject to the restrictions on Conflicting Dedications set forth
in Section 2.2; (e) to pool, communitize, or unitize the Dedicated Interests,
provided that the Dedicated Gas produced from such Dedicated Interests shall be
committed and dedicated to, and subject to the terms of, this Agreement; (f) to
use Dedicated Gas to comply with any terms or conditions set forth in any of the
applicable leases or other applicable instruments related to a third party’s
right to take delivery of such Dedicated Gas “in-kind” but only for the period
that Producer has such obligation; (g) to flare or vent any Dedicated Gas,
acting as a reasonably prudent operator; (h) to install any wellhead
compression; (i) to retain for its sole ownership and unrestricted use any and
all wellhead condensate produced from the Dedicated Interests; (j) to deliver
Dedicated Gas that has been temporarily released from Dedication hereunder as it
may determine; and (k) all lessor royalty
13
        

--------------------------------------------------------------------------------



interests and fee mineral reversionary interests (including any royalty
interests or reversionary interests resulting from Producer leasing any
dedicated fee minerals to an Affiliate of Producer after the Effective Date);
provided, however, that Producer shall not enter into any lease back or sale
transaction (or series of related transactions) with the intent of circumventing
the Dedication.
Section 2.4 Covenant Running with the Land. In furtherance of, and as an
inseparable part of, the foregoing Dedication, subject to the terms and
conditions of this Agreement, Producer Group GRANTS, COMMITS, DEDICATES,
TRANSFERS AND CONVEYS to Gatherer, from and out of Producer Group’s Interests,
an interest in the Gas in and under the Dedication Area, represented by the
exclusive right to gather, and transport Producer Group’s Dedicated Gas for the
term of this Agreement (collectively, “Gathering Rights”), which Gathering
Rights shall burden the Interests and the Dedicated Gas in place under the
Dedication Area and constitute real property interests that run with the land.
Producer acknowledges and agrees that the Dedication, the Dedicated Interests
and the Gathering Rights are intended to (i) be covenants running with the
lands, including the Interests and the Dedicated Gas, located within the
Dedication Area, (ii) be binding on all successors and assigns of Producer
Group, (iii) be for the benefit of Gatherer and, without which, Gatherer would
be unwilling to acquire rights-of-way or easements or undertake the obligations
under this Agreement (which, in each case, touch and concern the acreage and the
Interests within the Dedication Area), and (iv) survive any bankruptcy or
insolvency of any entity in the Producer Group. Producer represents and warrants
to Gatherer that Producer has the authority to make the Dedication and the
conveyance of the Gathering Rights subject to, and in accordance with, this
Agreement from and out of Producer Group’s Interests, and that, except as
provided in this Agreement, Gatherer will be the exclusive provider of gathering
services for the Dedicated Interests. It is the intention of the Parties that
such grant, commitment, dedication, transfer, and conveyance under this Section
2.4 and all of the terms and provisions of this Agreement shall constitute a
conveyance of a real property interest to Gatherer and that, notwithstanding any
other provision of this Agreement, such grant, commitment, dedication, transfer,
and conveyance and all of the terms and provision of this Agreement shall not be
subject to rejection under Section 365 of title 11 of the United States Code
(the “Bankruptcy Code”).
Section 2.5 Acreage Swaps; Transfers Free from the Dedication.
(a)Producer Group shall be permitted to Transfer net acres of the Dedicated
Interests free of the Dedication hereunder up to the Unrestricted Amount;
provided, however, that Producer Group may not Transfer any Dedicated Interests
free from the Dedication without Gatherer’s consent if Dedicated Gas is produced
from any Well that is located on a Well Pad on which other Wells are, are in the
process of, or have been connected to the Gathering System (whether producing,
shut-in, temporarily abandoned or which has been spud or as to which drilling,
completion, reworking or other well operations have commenced) or for which a
Connection Notice has previously been delivered by Producer for any Well on such
Well Pad. Producer shall provide quarterly informational notices to Gatherer
setting forth the total net acreage of Dedicated Interests Transferred pursuant
to this Section 2.5(a).


14
        

--------------------------------------------------------------------------------



(b)Producer may enter into an acreage trade or swap without Gatherer’s consent
incorporating the Dedicated Interests, provided (A) that the acreage to be
Transferred to a third party must not include any Dedicated Interests associated
with any Well that is located on a Well Pad on which other Wells are, are in the
process of, or have been connected to the Gathering System (whether producing,
shut-in, temporarily abandoned or which has been spud or as to which drilling,
completion, reworking or other well operations have commenced) or for which a
Connection Notice has previously been delivered by Producer for any Well on such
Well Pad and (B) the acquired acreage must (i) be similar in quantity on a net
acres basis, (ii) be undeveloped, and (iii) present economic prospects to
Gatherer for the construction and operation of facilities required to provide
Services which are not materially less favorable in the aggregate to Gatherer,
in each case, as mutually agreed by Gatherer and Producer, provided, that if the
Parties are unable to reach a mutual agreement, then, at Producer’s sole cost
and expense (unless the expert ultimately determines in writing that Gatherer
unreasonably withheld consent), the criteria set forth above shall be subject to
the determination of a mutually agreed, nationally-recognized oil and gas
auditor or other technical expert experienced in the oil and gas industry.
Notwithstanding the foregoing, if all or any portion of the proposed acreage
swap or trade does not meet the requirements of this Section 2.5(b), then
Producer may nonetheless complete such acreage swap or trade (or noncompliant
portion of such acreage swap or trade) in accordance with Section 2.5(b) and any
such acquired acreage not meeting the requirements hereunder shall count towards
the acreage cap in Section 2.5(a). Producer shall provide written Notice to
Gatherer of each proposed acreage swap, along with information reasonably
necessary to enable Gatherer to determine whether the proposed acreage swap
complies with the provisions of this Section 2.5(b) and shall further promptly
provide Gatherer with any and all information Gatherer reasonably requests;
provided, for the avoidance of doubt, the provisions of Section 18.6 shall apply
to any such information that Producer provides to Gatherer. Gatherer shall
affirmatively elect to provide or withhold its consent (which consent may not be
unreasonably withheld) within [***] Days of receipt of such proposal. In the
event Gatherer does not provide timely consent, Gatherer shall be deemed to have
given its consent to the proposed acreage swap or trade.
(c)Except as set forth in this Section 2.5, any transfer of Dedicated Interests
shall be governed by Section 18.4.
Section 2.6 Covenant to Provide Dedicated Interests.
(a)The Parties acknowledge and agree that Exhibit A sets forth a map of
Producer’s Interests that are dedicated hereunder as of the Effective Date. The
map set forth on Exhibit A shall be sufficient to be recorded in all counties
required to give effect to the Dedication. If for any reason such map is found
to be insufficient, then Producer shall promptly, but in any event within 5
Business Days, provide an updated map to replace Exhibit A and all necessary
information that will be sufficient to effect recording in the applicable county
records.
(b)Notwithstanding the forgoing, not later than [***] for the portion of the
Dedicated Area within West Virginia and [***] for the portion of the Dedicated
Area within Pennsylvania, Producer shall provide Gatherer with a list of each of
Producer’s Interests that are Dedicated hereunder. [***]. Subject to the
exceptions set forth in this Section 2.6(b), the provisions of Section 18.6
shall apply to any such list that Producer provides to Gatherer pursuant to this
Section 2.6(b).


15
        

--------------------------------------------------------------------------------



Section 2.7 Priority of Dedicated Gas. Producer shall receive Firm Service for
all Gas delivered at the Receipt Points on any Day up to the MDQ. Gas delivered
by or for the account of Producer at the Receipt Points on any Day in excess of
the MDQ applicable on such Day shall receive Interruptible Service.
ARTICLE 3
SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS


Section 3.1 Gatherer Service Commitment. Gatherer shall conduct all of its
activities and operations under this Agreement in a commercially reasonable and
timely manner. Gatherer shall design, construct, own, operate, maintain, and
repair or replace, or cause to be designed, constructed, operated, maintained,
and repaired or replaced, the Gathering System in a good and workmanlike manner
and in accordance with applicable law and shall employ commercially reasonable
practices and procedures in the design, construction, operation and maintenance
thereof. Subject to and in accordance with the terms and conditions of this
Agreement, Gatherer commits to providing the following services (collectively,
the “Services”) to Producer:
(a)design, own, operate, maintain, repair, replace and expand the Gathering
System (including expanding the Gathering System in accordance with Section 3.3)
or cause the same to be performed;
(b)receive, or cause to be received, into the Gathering System, from or for the
account of Producer, at each Receipt Point, all Dedicated Gas;
(c)receive, or cause to be received, into the Gathering System, from or for the
account of Producer, at each Receipt Point, all Gas delivered by or for the
account of Producer from the area described on Exhibit I;
(d)compress and/or dehydrate Gas received from or on behalf of Producer into the
Gathering System at the System Compressor Stations and Incremental Compression
System Compressor Station in accordance with Section 3.5 or High Pressure
Receipt Point or as otherwise required to deliver Dedicated Gas to the
applicable Delivery Point;
(e)deliver, or cause to be delivered, to or for the account of Producer, at the
nominated Delivery Point, Delivery Point Gas allocated to Producer up to the
MRDO;
(f)recover Pipeline Drip from the Gathering System and remit net proceeds pro
rata to Producer in accordance with Section 6.4 or deliver Pipeline Drip to each
Pipeline Drip Delivery Point;
(g)to construct, install and maintain all necessary facilities on the Gathering
System necessary for Gatherer to comply with Article 8 as to each System AMI;
and
(h)Buyback metering service as detailed in Section 3.10.


16
        

--------------------------------------------------------------------------------



Section 3.2 Development Plan; Exchange and Review of Information. On the
Effective Date of this Agreement and no later than each anniversary thereof
throughout the term hereof, Producer will deliver to Gatherer Producer’s current
development plan in accordance with the terms of this Section 3.2 (the
“Development Plan”). During the term of the Agreement, the Parties will meet in
person at least once every Contract Year for planning and coordination purposes,
unless the Parties mutually agree to forgo such annual meeting. At least once
every Calendar Quarter, Producer shall provide Gatherer with good faith updates
to its Development Plan (if any), including updates to its drilling schedule,
the aggregate production forecasts by drilling unit within the Dedication Area
and any new acquisition of Interests within the Dedication Area. The Development
Plan must contain anticipated or estimated drilling activity for the applicable
Wells for the next [***] Months, the anticipated spud and first flow dates, if
available, and expected flow rates by pad, Well or drilling unit. All
Development Plans made available to the Parties under this Section 3.2 will
remain confidential in accordance with Section 18.6.
Section 3.3 Expansion of Gathering System; Connection of Wells; Delivery Points.
(a)New Receipt Points within the Applicable Area. If, at any time following the
Effective Date and during the term hereof, Producer desires Gatherer to
construct pipelines and facilities to establish any additional new Receipt
Point(s) within the Applicable Area that was not subject to a Conflicting
Dedication (“Additional Receipt Points”), Producer will deliver to Gatherer
written notice (“Additional Connection Notice”) not less than 24 Months prior to
the Anticipated Production Date.
(i)  The Additional Connection Notice will include the name and planned location
of the new Receipt Point, the Anticipated Production Date, the required delivery
pressure, the required Delivery Point(s), Producer’s applicable working interest
in the planned Wells, the operator, target formation and depth, minimum lateral
length, and depth of the planned Wells, the numbers of Wells to be connected (if
connecting to a Well Pad), the number of existing Wells, Producer’s twenty-four
(24) Month rolling production forecast for the new Receipt Point, the
availability of space on the Well Pad for the installation of the applicable
Receipt Point and dehydration facilities, and any other information that
Gatherer reasonably requests in association with such Additional Receipt Point
(collectively, “Connection Notice Information”), provided Gatherer acknowledges
that the Connection Notice Information shall be based upon Producer’s reasonable
and good faith forecast, which forecast is subject to change in Producer’s sole
discretion for which Producer shall have no liability except as expressly set
forth hereunder. The Parties shall coordinate and reasonably cooperate with
respect to the design, route and size of the facilities (including pipe diameter
and dehydration equipment) taking into account Producer’s volume forecasts and
required delivery pressure.
(ii)  If the Connection Notice Information provided with respect to any
Connection Notice meets the Additional Connection Criteria for the Wells to be
connected to the proposed Receipt Point, Gatherer will complete construction of
all facilities for and  establish the Additional Receipt Point(s), at Gatherer’s
sole cost and expense, provided however, Gatherer may elect to complete any
Additional Receipt Point regardless of whether the Connection Notice Information
provided with respect to any Connection Notice meets the Additional Connection
Criteria in its sole discretion.


17
        

--------------------------------------------------------------------------------



(iii)  With respect to Additional Receipt Points that Gatherer elects to connect
to or is required to connect to hereunder, not later than 270 Days prior to the
Anticipated Production Date set forth in each Additional Connection Notice (the
“Additional Confirmation Date”), Producer will deliver a notice to Gatherer
either confirming the Additional Connection Notice or cancelling the Additional
Connection Notice (a “Additional Confirmation Notice”). Each Additional
Confirmation Notice confirming an Additional Connection Notice will contain
Producer’s good faith update, if any, to the applicable Connection Notice
Information, including (subject to Section 3.3(a)(iv)) the Anticipated
Production Date. Notwithstanding the foregoing in this Section 3.3(a)(iii), in
the event Producer fails to deliver the Additional Confirmation Notice on or
before 270 Days prior to the Anticipated Production Date set forth in an
Additional Connection Notice, the Anticipated Production Date for such
Additional Receipt Point will be extended on a day-for-day basis until Producer
issues the Additional Confirmation Notice to Gatherer.
(iv)  Additionally, in the event Producer modifies any of the information
provided in the Connection Notice Information such that the Additional
Connection Notice would not meet the Additional Connection Criteria or,
following delivery of an Additional Connection Notice, changes to the location
of the Additional Receipt Point such that it is no longer located within the
LOD, then Gatherer shall have no further obligation to construct such Additional
Receipt Point, subject to Section 3.3(d), and if Producer then elects not to
make the connection as provided in Section 3.3(d)(iii)(B), Producer shall
reimburse Gatherer in accordance with Section 3.3(f).
(b)Extended Receipt Points Outside the Applicable Area. If, at any time
following the Effective Date and during the term hereof, Producer desires
Gatherer to construct pipelines and facilities to establish any additional new
Receipt Point(s) within the Dedicated Area but outside the Applicable Area and
that was not subject to a Conflicting Dedication (“Extended Receipt Points”),
Producer will deliver to Gatherer written notice (“Extended Connection Notice”)
not less than 30 Months prior to the Anticipated Production Date.
(i)  [***].
(ii)  [***].
(iii)  [***].
(c)Modified New Receipt Points. If, at any time following the Effective Date and
during the term hereof, Producer desires Gatherer to construct pipelines and
facilities to establish any additional new Receipt Point(s) within the Dedicated
Area but outside the Applicable Area, then in the event that the Connection
Notice Information provided with respect to any Connection Notice meets the
Additional Well Criteria, but does not meet the Extended Connection Criteria
(each such instance, a “Modified Connection Notice”, and the applicable Receipt
Point a “Modified Receipt Point”), the following shall apply:


18
        

--------------------------------------------------------------------------------



(i)  The Modified Connection Notice will include the Connection Notice
Information; provided Gatherer acknowledges that the Connection Notice
Information shall be based upon Producer’s reasonable and good faith forecast.
(ii)  [***].
(iii)  [***].
(iv)  [***].
(v)  [***].
(vi)  If Producer elects (or is deemed to have elected) not to make the
connection as provided in Section 3.3(c)(iv)(B) above, the affected Wells (and
the portions of the Interests located within the geographic confines of the
producing unit(s) ascribed to such Wells) will be permanently released from the
Dedication.
(vii)  For the avoidance of doubt, any connection made pursuant to Section
3.3(c) shall, upon the Completion Deadline for the applicable Modified Receipt
Point, be considered part of the Gathering System for all purposes hereunder;
provided that the Anticipated Production Date for any Modified Receipt Point
shall not be earlier than 30 months following the later of the date that
Gatherer receives notice from Producer that Producer either (A) elects to have
Gatherer make the requested connection to the Gathering System as provided in
Section 3.3(c)(iii) above or (B) accepts Gatherer’s proposal made pursuant to
Section 3.3(c)(i).
(d)Optional New Receipt Points. In the event that the Connection Notice
Information provided with respect to any Connection Notice for a Receipt Point
(provided such Receipt Point is located within the Dedication Area) does not
meet the Additional Connection Criteria or the Extended Connection Criteria, as
applicable, or in the event that Producer modifies any of the information
provided in a Connection Notice Information pursuant to an Extended Confirmation
Notice or Additional Confirmation Notice such that the Connection Notice would
not meet the Additional Connection Criteria or the Extended Connection Criteria,
as applicable (excluding in all circumstances changes to the location of the
applicable Receipt Point such that it is no longer located within the LOD) (each
such instance, an “Optional Connection Notice”, and the applicable Receipt
Point, an “Optional Receipt Point”), the following shall apply:
(i)  Within thirty (30) Days from receipt of an Optional Connection Notice,
Gatherer may provide Producer with written notice of the terms and conditions,
including fees, increases to Minimum Volume Commitments, Anticipated Production
Date, compression requirements, or capital costs required to construct the
Extended Receipt Point. If Gatherer does not respond to an Optional Connection
Notice within the applicable thirty (30)-Day period under this Section 3.3(d),
then Gatherer will be deemed to have elected not to make the requested
connection.


19
        

--------------------------------------------------------------------------------



(ii)  If Gatherer delivers the notice referred to in Section 3.3(d)(i), Producer
may, within 15 Days of receiving such proposal, by notice to Gatherer, either
accept Gatherer’s proposed terms or reject Gatherer’s proposed terms and the
Parties shall amend this Agreement to give effect to such proposal. In the event
Producer does not respond within such 15-Day period, Producer will be deemed to
have rejected such proposal.
(iii)  [***].
(iv)  [***].
(v)  [***].
(vi)  For the avoidance of doubt, any connection made pursuant to Section 3.3(d)
shall, upon the Completion Deadline for the applicable Optional Receipt Point,
be considered part of the Gathering System for all purposes hereunder.
(vii)  The Anticipated Production Date for any Optional Receipt Point that is an
Extended Receipt Point shall not be earlier than 12 months following the later
of the date that Gatherer receives notice from Producer that Producer either (A)
elects to have Gatherer make the requested connection to the Gathering System as
provided in subpart Section 3.3(d)(iii)(A) above or (B) accepts Gatherer’s
proposal made pursuant to Section 3.3(d)(i).
(viii)  The Anticipated Production Date for any Optional Receipt Point that is
an Additional Receipt Point shall not be earlier than 270 Days following the
later of the date that Gatherer receives notice from Producer that Producer
either (A) elects to have Gatherer make the requested connection to the
Gathering System as provided in section Section 3.3(d)(iii)(A) above or (B)
accepts Gatherer’s proposal made pursuant to Section 3.3(d)(i).
(e)Gatherer’s Failure to Meet Completion Deadline. If Gatherer is not ready and
able to provide service at an (i) Additional Receipt Point or (ii) Extended
Receipt Point on or before the later of (A) the Anticipated Production Date as
extended in accordance with the terms of this Agreement and (B) the actual
completion date of the applicable Well(s) that in the aggregate deliver volumes
substantially similar to those forecast in the applicable Additional
Confirmation Notice or Extended Connection Notice (the “Completion Deadline”)
then, except to the extent such delay is caused or contributed to by an event of
Force Majeure or the actions or inactions of Producer Group, Producer shall be
entitled to the applicable remedies set forth on Exhibit Q and, during each
Month (or partial Month) in which the connection is delayed, the Minimum Volume
Commitment will be reduced on a Dth for Dth basis by the Monthly average of
Producer’s good faith forecast volumes of Dedicated Gas produced from the Wells
intended to be serviced by the delayed Additional Receipt Point or Extended
Receipt Point, provided that such reduction to the Minimum Volume Commitment
shall be subject to a Monthly true-up whereby, if the actual volumes delivered
for such Month are less than the forecast volumes for such Month, the difference
between (i) the reduction in the Minimum Volume Commitment that was applied
based on the forecast volumes and (ii) the reduction that would have been
applied had the forecast been accurate, shall be added to the Minimum Volume
Commitment.


20
        

--------------------------------------------------------------------------------



(f)Producer Reimbursement Obligations. In the event that a Receipt Point that is
the subject of an Additional Confirmation Notice or an Extended Confirmation
Notice fails to meet, by [***] Months following the Anticipated Production Date,
the Additional Connection Criteria or Extended Connection Criteria, as
applicable, then Producer shall reimburse Gatherer for all actual, documented
costs and expenses associated with the applicable Receipt Point plus an
additional [***]%. In the event that, prior to the expiration of the [***]
Month-period following the Anticipated Production Date, the applicable Receipt
Point subsequently meets the Additional Connection Criteria or Extended
Connection Criteria, as applicable, then Producer shall be entitled to a [***]%
reduction in the Reservation Fee (or, if applicable, the Overrun Fee) with
respect to all volumes of Dedicated Gas received at such Receipt Point until the
total amount of such reduction in the Reservation Fee (or, if applicable, the
Overrun Fee) equals the total amount of such reimbursed costs and expenses
(including the additional [***]% amount).
(g)Producer Facilities. Producer, at its own expense, shall complete or direct
the completion of the design, construction, installation, operation and
maintenance of all necessary facilities upstream of the Receipt Points needed to
effectuate delivery of Producer’s Dedicated Gas into the Gathering System in
accordance with the terms of this Agreement.
Section 3.4 Determination of MDQ and MRDO. The MDQ for each System AMI and MRDO
for each corresponding Delivery Point from the Effective Date until December 31,
2020 shall be as set forth in Exhibit C, and with respect to each Year
thereafter shall be adjusted in accordance with the following process:
(a)The MDQ for each System AMI shall be adjusted each January 1 commencing
January 1, 2022 (each such January 1, a “MDQ Determination Date”), based on the
summation of: (i) [***]% of all the average daily quantities of Dedicated Gas
received from Producer from High Pressure Receipt Points and Low Pressure
Receipt Points in the prior 6 Month period in such System AMI and (ii) the good
faith forecasted peak quantity of new Dedicated Gas anticipated in the following
[***] Months based upon Additional and Extended Connection Notices and the
latest Development Plan which in each case shall utilize the best available
information in such System AMI; provided, however, that any adjustment to the
Low Pressure MDQ shall be limited by the corresponding System Compressor
Station(s) and the Max MDQ for each System AMI and provided further that nothing
herein shall obligate Gatherer to add compression capacity except as set forth
in Section 3.5. Gatherer reserves the right in its sole discretion to increase
the Max MDQ and/or Low Pressure MDQ for any System AMI. The summation of all
System AMI MDQs shall never be less than an amount equal to [***]% of the
Minimum Volume Commitment. Gatherer shall provide written notice of the revised
MDQ for each System AMI within [***] Days of the MDQ Determination Date.
(b)Adjustments in each System AMI MDQ calculated above shall result in equal
adjustments to the MRDO for each corresponding Delivery Point in the System AMI
as desired by Producer up to the Max MRDO for each Delivery Point. Producer
shall be entitled to allocate the incremental adjusted capacity of the MDQ for
each System AMI among such System AMI’s Delivery Points up to the MRDO for each
such Delivery Point. In addition Producer shall not be entitled to reduce any
Delivery Point MRDO below the minimum flow rates specified by the Downstream
Pipeline related to each Delivery Point. Producer shall make such MRDO
allocation selections by no later than [***] Days following receipt of written
notice from Gatherer with respect to the adjusted System AMI MDQs. In the event
Gatherer requires expansion of any Delivery Point to accommodate an increase in
MRDO, Gatherer shall work in good faith to expand such capacity quickly and
Producer shall not be entitled to such increase in MRDO until such expansion is
complete.
21
        

--------------------------------------------------------------------------------



(c)Gatherer shall revise Exhibit C to reflect any adjustments pursuant to this
Section 3.4, and shall provide the same to Producer within [***] Days following
the final determination of any such adjustments, including the final as-built
capacity of a Delivery Point that has been expanded to accommodate a revised
MRDO.
Section 3.5 Incremental Compression.
(a)Exhibit C describes the centralized compression and dehydration facilities in
place or contemplated as of the Effective Date to compress and dehydrate
Dedicated Gas upstream of any suction facility to permit Dedicated Gas to enter
such Downstream Pipelines or High Pressure gathering pipelines (“System
Compressor Stations”). Gatherer shall operate and maintain each System
Compressor Station to provide capacity for Dedicated Gas up to the Low Pressure
MDQ of each System Compressor Station and, with respect to each System AMI, not
less than the total compression capacity set forth on Exhibit C as of the
Effective Date for such System AMI. For the avoidance of doubt, Gatherer shall
have the right (at its sole cost and without additional charge to Producer) at
any time to add additional compression to a Gathering System as it deems
necessary or appropriate to provide services in respect of Third Party Gas in
addition to the capacity reflected in Exhibit C. Producer shall be entitled to
the full capacity reflected at various suction pressures as detailed in Exhibit
C at each System Compressor Station. Gatherer has no obligation to incur
material expense if a System AMI, as of the Effective Date, is not designed and
capable of transitioning High Pressure Receipt Points to Low Pressure.
(b)In the event Producer desires to increase the Low Pressure MDQ for any System
AMI or System Compressor Station, Gatherer shall install incremental compression
in the amounts and in the locations set forth on Exhibit P (“Incremental
Compression”). If Producer desires additional Low Pressure MDQ via connection of
a new Low Pressure Delivery Point, Parties shall utilize the process detailed in
Exhibit P, which shall include a corresponding increase to the Fuel Cap.
Section 3.6 Dehydration Service. Except for High Pressure Receipt Points and
those certain Receipt Points set forth on Exhibit L, Gatherer shall have the
obligation at Gatherer’s sole cost and expense to install dehydration at all
other Receipt Points at a location determined by Gatherer, which may include at
Gatherer’s receipt facilities on Producer’s Well Pad. Producer shall be
responsible for providing conforming Gas for all Receipt Points identified in
Exhibit L until Gatherer may transition such High Pressure Receipt Point to Low
Pressure.
Section 3.7  Minimum Volume Commitment.
(a)During each Contract Year Producer commits to deliver to the Receipt Points a
minimum daily volume of Producer Group’s Dedicated Gas averaged over each Month
equal to the minimum volume commitment set forth in Exhibit H and subject to
adjustment (as applicable) pursuant to the terms of this Agreement (the “Minimum
Volume Commitment”); provided that volumes of Gas delivered into the Gathering
System by Producer Group from the area outside the Dedication Area but described
on Exhibit I shall also be counted towards the Minimum Volume Commitment.


22
        

--------------------------------------------------------------------------------



(b)In the event of a Temporary Release (excluding (i) events of Force Majeure in
connection with a failure of a Third Party Downstream Pipeline and (ii) failure
of any Affiliated Downstream Pipeline that is caused or contributed to by a
Third Party Downstream Pipeline), the Minimum Volume Commitment shall be reduced
on an Dth-for-Dth basis by the volumes of Dedicated Gas that would have been
received into the Gathering System (as calculated based on the daily average
volumes produced from Producer’s Well during the 30 Day period prior to the
event triggering the Temporary Release (excluding (i) events of Force Majeure in
connection with a failure of a Third Party Downstream Pipeline and (ii) failure
of any Affiliated Downstream Pipeline that is caused or contributed to by a
Third Party Downstream Pipeline) but for such Temporary Release.
(c)In the event of any permanent release pursuant to Section 3.9, the Minimum
Volume Commitment for each Month thereafter shall be permanently reduced on an
Dth-for-Dth basis by the volumes of Dedicated Gas that Producer produces at the
affected Wells and that would have been received into the Gathering System (as
calculated based on the daily average volumes produced from Producer’s Well
during the 3 Month period prior to the event triggering the permanent release)
but for such permanent release.
Section 3.8 Temporary Release. [***].
Section 3.9 Permanent Release.
(a)[***].
(b)If any failure of Gatherer to receive all Dedicated Gas up to the MDQ lasts
beyond the time periods required to accrue as set forth in subsection (a) but
Gatherer is nonetheless able to resume accepting the affected volumes prior to
Producer requesting a permanent release, Producer shall not be entitled to any
permanent release pursuant to this Section 3.9.
(c)Notwithstanding anything to the contrary contained in this Agreement, (i) the
right to specifically enforce Gatherer’s obligation to provide Firm Services in
accordance with Section 2.7 and Section 7.3, (ii) the releases described in
Section 3.8 and this Section 3.9, (iii) the applicable Producer remedies
described on Exhibit Q, (iv) reductions to the Minimum Volume Commitment
described in Section 3.3 and Section 3.7, shall, as applicable, be the sole and
exclusive remedy provided to Producer for (a) any inability or failure of
Gatherer to accept any volumes of Dedicated Gas, (b) Maintenance, (c) Gatherer’s
failure to meet the Completion Deadline, and (d) Overpressure Events.
Section 3.10 Gas Buyback. Gatherer shall accommodate, at Producer’s sole cost
and expense (except to the extent facilities and costs are to be the sole
responsibility of Gatherer in connection with the construction of an Additional
Receipt Point or an Extended Receipt Point pursuant to an Additional Connection
Notice or Extended Connection Notice under Section 3.3), any written request by
Producer contained in a Connection Notice to redeliver to Producer at a new
Delivery Point (each, a “Redelivery Point”) any Gas that has been delivered into
the Gathering System by Producer Group that Producer desires to use in lease
operations, including for drilling and hydraulic fracturing of Wells located
within the Dedication Area (such Gas, the “Buyback Gas”). Producer shall be
responsible for the construction, ownership and operation, and all costs and
expenses associated therewith, of the Measurement Facilities necessary to
receive such Gas at any such Redelivery Point and to measure the quantity and
composition of such Gas, and for transporting such Gas from such Redelivery
Point to the locations where such Gas will be used. Gatherer shall be ready,
willing and able to commence service at and to such Redelivery Point as soon as
reasonably practicable following its receipt of a Redelivery Request.
Notwithstanding the
23
        

--------------------------------------------------------------------------------



foregoing, Gatherer shall not be obligated to use any portion of the Gathering
System for the redelivery of Buyback Gas to the extent use of the Gathering
System for such purpose would impede or prevent Gatherer from using the
Gathering System to provide water related services on any portion of the
Gathering System.
Section 3.11 Right of Way and Access.
(a)Gatherer is responsible, at its sole cost and expense, for the acquisition of
all rights of way, crossing permits, licenses, use agreements, access
agreements, leases, fee parcels, and other rights in land right necessary to
construct, own, and operate each Gathering System, and all such rights in land
shall be solely for use by Gatherer and shall not be shared with Producer,
except as otherwise agreed by Gatherer. If after using its reasonable best
efforts to acquire its own surface rights, Gatherer has been unable to do so
with respect to any portion of the lands covered by the Dedicated Interests,
then upon written request from Gatherer, Producer shall GRANT, TRANSFER, AND
CONVEY and/or to cause each Affiliate to GRANT, TRANSFER, AND CONVEY, without
warranty of title, either express or implied, to the extent that it may
contractually and lawfully do so without the incurrence of out-of-pocket expense
that Gatherer does not agree to reimburse, an easement and right of way in a
recordable form mutually agreed by the Parties upon such portions of the lands
covered by the Dedicated Interests, for the purpose of installing, using,
maintaining, servicing, inspecting, repairing, operating, replacing,
disconnecting, and removing all or any portion of the Gathering System,
including all pipelines, meters, and other equipment necessary for the
performance of this Agreement; provided, that the exercise of these rights by
Gatherer will be limited to any surface use agreements, rights-of-way,
easements, fee interests or other surface interests (excluding rights granted
pursuant to oil, gas or mineral lease) procured or held by Producer or its
Affiliates, shall not unreasonably interfere with Producer’s or such Affiliate’s
lease operations or with the rights of owners in fee, and will be subject to
Producer’s safety and other access requirements applicable to Producer’s
personnel, its contractors and subcontractors and any and all applicable law and
the contractual terms of Producer’s agreements with the applicable land and
surface owners. Neither Producer nor such Affiliate shall have a duty to
maintain the underlying agreements (such as leases, easements, and surface use
agreements) that such grant, transfer, and conveyance of easement or right of
way to Gatherer is based upon, and such grants, transfers, and conveyances of
easement or right of way will terminate if Producer or such Affiliate, as
applicable, loses its rights to the property, regardless of the reason for such
loss of rights. Notwithstanding the foregoing, (i) Producer will assist Gatherer
to secure replacements for such terminated grants, transfers, and conveyances of
easement or right of way, in a manner consistent with the cooperation
requirements of Section 3.13, (ii) to the extent that Producer agrees that
Gatherer’s Measurement Facilities may be located on Producer’s Well Pad sites,
Producer shall be responsible for obtaining any necessary rights to locate such
Measurement Facilities on such Well Pad sites, and (iii) Producer shall use
reasonable efforts to involve Gatherer in Producer’s negotiations with the
owners of lands covered by the Dedicated Interests so that Producer’s surface
use agreements and Gatherer’s rights of way with respect to such lands can be
concurrently negotiated and obtained. Producer shall provide Gatherer with
copies of all such real property documents and accompanying survey plats and
shall make all conveyances or assignments to Gatherer and take all further
actions reasonably necessary, at Gatherer’s request, to determine, evidence and
give effect to the rights granted, transferred, and conveyed to Gatherer by
Producer under this Section 3.11.


24
        

--------------------------------------------------------------------------------



(b)Gatherer agrees to indemnify, defend and hold harmless Producer from and
against any and all third party claims attributable to, arising out of or
relating to such rights granted pursuant to this Section 3.11, provided,
however, that Gatherer shall only be liable hereunder to the extent such claims
are caused in whole or in part by the negligence, gross negligence, or willful
misconduct or any breach of any applicable surface use agreement, right-of-way,
easement or other applicable instrument, in each case, by Gatherer or its
Affiliates or any of their directors, officers, employees, agents, consultants,
representatives, and invitees. Any property of Gatherer placed on any such real
property interests of Producer or other Persons referenced in this Section 3.11
will remain the personal property of Gatherer, may be disconnected and removed
by Gatherer at any time for any reason subject to this Agreement, and will be
disconnected and removed by Gatherer, at its expense, upon the requirement of
any such other Persons or upon termination of this Agreement unless otherwise
agreed to in writing by Producer.
(c)Notwithstanding anything herein to the contrary, all rights granted by
Producer to Gatherer under this Section 3.11 shall automatically terminate upon
the removal of the Gathering System and be of no further force and effect. Upon
such termination, Gatherer shall, or shall cause, at its sole cost and expense
and without any cost or expense to Producer or any of its Affiliates (i) within
180 Days of termination of this Agreement, to be extended Day-for-Day by any
event of Force Majeure or the fault of Producer Group, restore the applicable
properties to the approximate same condition as, or better condition than, they
were prior to Gatherer’s exercising of the rights granted under this
Section 3.11, and (ii), if applicable, remove or abandon the Gathering System in
accordance with applicable law.
Section 3.12 Space on Well Pad. To the extent available without interfering with
Producer’s facilities or operations, which shall be determined in the reasonable
discretion of Producer, Producer shall provide Gatherer with reasonably
sufficient space on each Well Pad to install applicable Receipt Point and
dehydration facilities, and the Parties shall coordinate construction efforts to
locate the Receipt Point on the applicable Well Pad.
Section 3.13 Cooperation. Because of the interrelated nature of the actions of
Producer and Gatherer required to obtain the necessary permits and
authorizations from the appropriate Governmental Authorities and the necessary
consents, rights of way and other authorizations from other Persons necessary to
drill and complete each Well and construct the required extensions of the
Gathering System to each Receipt Point, Producer and Gatherer agree to work
together in good faith to obtain such permits, authorizations, consents and
rights of way as expeditiously as reasonably practicable, all as provided
herein. Producer and Gatherer further agree to cooperate with each other and to
communicate regularly regarding their efforts to obtain such permits,
authorizations, consents and rights of way.


25
        

--------------------------------------------------------------------------------



Section 3.14 Cost-In-Aid. The Parties acknowledge and agree that Producer’s
payments to Gatherer pursuant to Section 3.3 and any payments related to
construction, maintenance or repair of the Gathering System shall, in each case,
constitute cost-in-aid of construction payments and that Producer shall have no
ownership of, or other interest in, any of the facilities for which Producer is
providing that payment.
ARTICLE 4
TERM


Section 4.1 Term. This Agreement shall become effective on the Effective Date
and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until December 31, 2035 and Contract Year to Contract Year
thereafter (with the initial term of this Agreement deemed extended for each of
any such additional Month) until such time as this Agreement is terminated, by
notice from any Party to the other Parties, effective on the last Day of the
Month specified in such notice, which notice shall be given not less than 90
Days before the effective date of such termination.
ARTICLE 5
FEES AND CONSIDERATION


Section 5.1 Fees. Subject to the other provisions of this Agreement, including
the terms and conditions attached at Exhibit S and Exhibit J hereto, Producer
shall pay Gatherer each Month in accordance with the terms of this Agreement,
for all Services provided by Gatherer during such Month, an amount equal to the
sum of the following (provided, however, that notwithstanding the Effective
Date, this Section 5.1, as well as Sections 5.2 and 5.3, shall be effective as
of April 1, 2020, and prior to such date the rates and fees set forth in such
applicable pre-existing gathering agreement between the Parties or their
Affiliates shall apply):
(a)The product of (A) the Minimum Volume Commitment multiplied by (B) the
Reservation Fee as set forth in Exhibit H (as such fee may be increased or
decreased in accordance with Section 5.2, the “Reservation Fee”);
(b)The product of (A) the aggregate quantity of Gas above the Minimum Volume
Commitment, stated in Dth, received by Gatherer from Producer or for Producer’s
account (including Dedicated Gas produced by any Affiliate) at each Receipt
Point (which shall be corrected for any Producer’s allocation of gain across
each System AMI) during such Month multiplied by (B) the Overrun Fee as set
forth in Exhibit H (as such fee may be increased or decreased in accordance with
Section 5.2, the “Overrun Fee”);
(c)The product of (A) the aggregate quantity of Pipeline Drip recovered by
Gatherer and sold to a third party at any Pipeline Drip Delivery Point
multiplied by (B) the Pipeline Drip Marketing Fee as set forth in Exhibit H (as
such fee may be increased or decreased in accordance with Section 5.2, the
“Pipeline Drip Handling Fee”);
(d)The product of (A) the aggregate quantity of Gas serviced from Incremental
Compression, stated in Dth, received from Producer or for Producer’s account
(including Dedicated Gas produced by any Affiliate) during such Month multiplied
by (B) the number of stages of compression utilized with such Incremental
Compression multiplied by (C) the applicable amounts set forth in Exhibit H (as
such fee may be increased or decreased in accordance with Section 5.2, the
“Incremental Compression Fee”); and
26
        

--------------------------------------------------------------------------------



(e)Subject to the other provisions of this Agreement, Producer shall pay
Gatherer the actual cost of electricity used as Fuel and allocated to Producer
in accordance with Section 6.2.
Section 5.2 Fee Adjustment. The Reservation Fee, Overrun Fee, Pipeline Drip
Handling Fee, and the Incremental Compression Fee shall be adjusted on an annual
basis by a percentage equal to the percentage change, from the preceding year,
in the All Items Consumer Price Index for All Urban Consumers (CPI-U) for the
U.S. City Average, 1982–84 = 100, as published by the United States Department
of Labor, Bureau of Labor Statistics (“CPI”). Such adjustment shall be made
effective upon the first Day of each Contract Year commencing in the Contract
Year beginning in 2021, and shall reflect the percentage change in the CPI as it
existed for June of the preceding Contract Year from the CPI for the second
immediately preceding June; provided, however, that the Reservation Fee, Overrun
Fee, Pipeline Drip Handling Fee and the Incremental Compression Fee shall never
be increased or decreased by more than [***]. Notwithstanding the foregoing, The
Reservation Fee, Overrun Fee, Pipeline Drip Handling Fee, and the Incremental
Compression Fee shall not be adjusted pursuant to any downwards change in the
CPI below each such fee as of the Effective Date.
Section 5.3 Fee Credit. Producer shall be entitled to a fee credit for each Dth
of Dedicated Gas for which Services are provided under this Agreement and which
is delivered for transportation under the FTS Agreements. For each FTS Credit
Delivery Point set forth on Exhibit C, Producer shall receive a credit, to be
set forth on the invoice delivered pursuant to Section 13.1, equal to the amount
of fees actually paid (including any reservation fees, overrun fees or other
amounts paid) under the FTS Agreements for transportation services afforded to
the Dedicated Gas (as defined herein), and only the Dedicated Gas delivered to
such FTS Credit Delivery Point pursuant to this Agreement.
Section 5.4 Credit Support. The Parties acknowledge and agree that, as of the
Effective Date, Producer meets the Minimum Credit Standard. For so long as
Producer satisfies the Minimum Credit Standard during the term hereof, Producer
shall not be obligated to post or issue, or cause to be posted or issued, any
Credit Support. If, at any time after the Effective Date, Producer fails to
satisfy the Minimum Credit Standard (the “Downgrade”) Producer shall promptly
notify Gatherer in writing of the occurrence of the Downgrade and shall deliver
Credit Support in an amount equal to the Credit Support Amount within [***]
Business Days of the Downgrade. Any such Credit Support provided by Producer
shall be maintained in full force and effect through a period ending as of the
earlier of (a) the date that Producer satisfies the Minimum Credit Standard and
(b) [***] Days after the expiration of the term hereof. Prior to the Effective
Date and at such other times as Gatherer may reasonably request, Producer shall
provide Gatherer with documentation demonstrating its creditworthiness to the
reasonable satisfaction of Gatherer. For purposes of this Section 5.4, “Credit
Support” means one or more irrevocable, transferable standby letter of credit in
form and substance reasonably acceptable to the Gatherer, issued by a commercial
bank or trust company organized under the laws of the United States or a
political subdivision thereof, with (i) a credit rating of at least (A) “A-” by
S&P or (B) “A3” by Moody’s and (ii) having a net worth of at least
$2,500,000,000 at the time of issuance of a letter of credit, the costs of which
shall be borne by Producer.


27
        

--------------------------------------------------------------------------------



ARTICLE 6
ALLOCATIONS


Section 6.1 Allocation of Lost and Unaccounted For Gas. Lost and Unaccounted For
Gas shall be allocated, on a Monthly basis, among all Receipt Points on each
System AMI pro rata based upon the Thermal Content of all Gas received at all
Receipt Points on such System AMI during such Month. Total Lost and Unaccounted
For Gas with respect to each System AMI shall be determined by subtracting from
the sum of the total Thermal Content of Gas received at all Receipt Points on
such System AMI during such Month the sum of (a) the Thermal Content of Gas
actually delivered to all Delivery Points on such System AMI during such Month,
(b) the Thermal Content of Pipeline Drip recovered from such System AMI during
such Month (other than Pipeline Drip vaporized and reinjected into the Gas
stream), and (c) the Thermal Content of Gas used for Fuel on such System AMI, if
any, during such Month, provided, however, that the Monthly total of Lost and
Unaccounted For Gas with respect to each System AMI shall not exceed the amounts
set forth in Exhibit C, as may be updated annually by mutual agreement of the
Parties (each acting reasonably and in good faith) in order to account for new
compression facilities, in each case on such System AMI during such Month. Lost
and Unaccounted For Gas shall be allocated, on a Monthly basis, to each Receipt
Point based upon a fraction, the numerator of which is the total Thermal Content
of Gas measured at such Receipt Point during such Month, and the denominator of
which is the total Thermal Content of Gas measured at all Receipt Points on the
System AMI on which such Receipt Point is located during such Month.
Section 6.2 Allocation of Fuel and Electric Power.
(a)Fuel, on a Monthly basis, for each System AMI, shall be allocated to Producer
pro rata based on the total volume of all Gas received at Producer’s applicable
Receipt Points during such Month and the total volume of Gas measured at all
Receipt Points on each System AMI; provided, however, that the total amount of
Fuel charged or allocated to Producer shall be determined on a System
AMI-by-System AMI basis (which shall be determined based on actual measurements
of Fuel consumption) in accordance with the target allocations set forth on
Exhibit C (such target allocations, the “Fuel Cap”). The Fuel Cap shall be
adjusted each January 1, commencing January 1, 2021 based on [***]% of the
anticipated requirements of the Gathering System operations, including the
operations of System Compressor Stations and any Incremental Compression, for
the following Contract Year (however, it shall never be less than the preceding
Contract Year).
(b)Notwithstanding the foregoing, to the extent Producer does not deliver
sufficient Gas such that any System Compressor Station or Incremental
Compression is unable to be operated with standard efficiency, the Fuel Cap
shall not apply to the affected System Compressor Station and Incremental
Compression.
(c)Electric Power, on a Monthly basis, for each System AMI, shall be allocated
to Producer pro rata based on the total volume of all Gas received at Producer’s
applicable Receipt Points during such Month and will not be subject to a cap.


28
        

--------------------------------------------------------------------------------



Section 6.3 Line Fill. To the extent that it is necessary in order for Gatherer
to commence operations of new segments of the Gathering System or due to
Maintenance or repairs, Producer shall provide its proportionate share of such
line purge and fill Gas to Gatherer in an amount determined by Gatherer in
Gatherer’s reasonable discretion and at Producer’s sole cost and expense.
Section 6.4 Allocation of Pipeline Drip Recovered From Each Rich Gas Gathering
System. Gatherer will recover Pipeline Drip from each Rich Gas Gathering System
as defined in Exhibit C and Gatherer shall be responsible for marketing and/or
disposing of Producer’s Pipeline Drip recovered from each Rich Gas Gathering
System under arms-length sales transactions. Gatherer shall remit to Producer
for such Pipeline Drip 100% of the product recovered of the Net Sales Price
multiplied by the volume of Producer’s Pipeline Drip sold by Gatherer, or if the
cost of marketing and/or disposing of Producer’s Pipeline Drip exceeds the
amount received therefor, then Producer shall pay Gatherer the difference
between the cost of marketing and/or disposing of the Pipeline Drip and the Net
Sales Price of the Pipeline Drip. Gatherer shall use commercially reasonable
efforts to market and sell the Pipeline Drip under the most favorable terms
(including price) that Gatherer can reasonably obtain, and Gatherer is obligated
to accept the bid for Pipeline Drip that results in the highest net price for
its shippers. As used herein, the “Net Sales Price” of Pipeline Drip
attributable to Producer’s Gas shall be the weighted average of the net price
per Gallon received by Gatherer, excluding any sales to Affiliates of Gatherer
not transacted on an arms-length basis, for the total volume of Pipeline Drip
sold at or from each Rich Gas Gathering System during the applicable Month. For
purposes of this calculation, the net price per Gallon received by Gatherer for
Pipeline Drip shall be determined by deducting from the actual gross sales
revenue of Pipeline Drip sold at or from the Gathering System during the Month
the Pipeline Drip Handling Fee, the direct costs of transportation, tank car
rentals, taxes (including gross receipts taxes), offsite storage, water
disposal, marketing and any other out-of-pocket expenses incurred by Gatherer or
its Affiliates from third parties who are not Affiliates of Gatherer (unless
such Affiliate expenses are approved by Producer, which approval shall not be
unreasonably withheld) prior to or in direct connection with the sale of such
Pipeline Drip, and dividing by the volume of Pipeline Drip sold to determine a
net price per Gallon (FOB or netted back to the Gathering System). Pipeline Drip
shall be allocated to each Receipt Point upstream of the applicable Pipeline
Drip recovery point by multiplying the volume (expressed in Gallons) of Pipeline
Drip recovered at the applicable Pipeline Drip recovery point by a fraction, the
numerator of which is the Theoretical Volume of Pipeline Drip attributable to
such Receipt Point and the denominator of which is the Theoretical Volume of
Pipeline Drip for all Receipt Points upstream of the applicable Pipeline Drip
recovery point. “Theoretical Volume of Pipeline Drip” shall be the product of
(i) the total volume of Gas (in Mcf) received at each Receipt Point upstream of
the applicable Pipeline Drip recovery point during the applicable Month and
(ii) the Gallons per minute of pentanes and heavier components in such Gas,
determined at the relevant Receipt Point. The Gallons per minute shall be
determined by the Gatherer using the sampling requirements in Article 11 from
each Receipt Point. Gatherer shall provide to Producer such allocated volumes in
converted Dth for each Month for balancing. Any Pipeline Drip delivered to a
Pipeline Drip Delivery Point by Producer shall not be assessed the Pipeline Drip
Handling Fee. Producer shall be solely responsible for all arrangements
permitting Gatherer to deliver Pipeline Drip to each such Pipeline Drip Delivery
Point.


29
        

--------------------------------------------------------------------------------



ARTICLE 7
CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES


Section 7.1 Operational Control of Gatherer’s Facilities. Gatherer shall design,
construct, own, operate, and maintain each Gathering System at its sole cost and
risk. Subject to compliance with the terms and conditions of this Agreement,
Gatherer shall be entitled to full and complete operational control of its
facilities and shall be entitled to schedule deliveries and to operate and
reconfigure and remove its facilities in a manner consistent with its
obligations under this Agreement. Following termination of this Agreement, at
Producer’s request, Gatherer shall disconnect each Gathering System from
Producer’s facilities at Gatherer’s sole cost, risk, and expense.
Section 7.2 Maintenance. Subject to the right of Producer to receive temporary
and/or permanent release under Section 3.8 or Section 3.9, Gatherer shall be
entitled to interrupt its performance hereunder to perform necessary or
desirable inspections, pigging, maintenance, testing, alterations,
modifications, expansions, connections, repairs or replacements to its
facilities as Gatherer deems necessary (“Maintenance”), with reasonable notice
provided to Producer, except in cases of emergency where such notice is
impracticable or in cases where the operations of Producer will not be affected.
Before the beginning of each calendar year, Gatherer shall provide Producer in
writing with its good faith projected schedule of the Maintenance to be
performed during the year and the anticipated date of such Maintenance. On or
before the 10th Day before the end of each Month, Gatherer shall provide
Producer with its good faith projected maintenance schedule for the following
Month, provided that the Parties acknowledge such yearly and monthly projected
schedules shall be subject to change at Gatherer’s reasonable discretion.
Notwithstanding anything herein to the contrary, beginning on January 1, 2021,
and every Six Months thereafter, the Parties shall calculate the total Dedicated
Gas tendered and not accepted in accordance with the terms of this Agreement
during the prior six Month period on the Gathering System due to Maintenance,
provided however, that there shall be no downtime calculated unless such
downtime resulted in a failure of Gatherer to accept volumes of Dedicated Gas
delivered and subject to a Nomination up to the MDQ. If any such calculation
determines that the run time during the previous six Months on the Gathering
System, excluding any downtime caused or contributed to by the actions or
inactions of Producer Group or Force Majeure, was less than [***]% during the
entirety of such period (a “Maintenance Deficiency”), then Producer shall be
entitled to the applicable remedies set forth on Exhibit Q.
Section 7.3 Firm Service; Capacity Allocations On Each Gathering System. Subject
to the capacity allocations set forth in this Section 7.3, Gatherer has the
right to contract with other Persons for the delivery of Third Party Gas to each
Gathering System, including the delivery of Firm Service. If the quantity of Gas
available for delivery into any System AMI exceeds the capacity of such System
AMI at any point relevant to Gatherer’s service to Producer Group hereunder,
then Gatherer shall interrupt or curtail receipts of Gas in accordance with the
following:
(a)First, Gatherer shall curtail all Interruptible Service prior to curtailing
Firm Service.
(b)Second, if additional curtailments are required beyond Section 7.3(a) above,
Gatherer shall curtail Firm Service. In the event Gatherer curtails some, but
not all, Firm Service on a particular Day, Gatherer shall allocate the capacity
of the applicable point on the relevant System AMI available to such shippers of
Firm Service, including Dedicated Gas, on a pro rata basis based upon the
location of such curtailment and shipper’s Firm Service rights upstream of the
suction location of curtailment or at/through the affected point; provided,
however, if Gatherer can identify
30
        

--------------------------------------------------------------------------------



the location of the constraint, Gatherer will only impose allocation upon those
shippers whose Gas is affected by the constraint.
Section 7.4 Arrangements After Redelivery. It shall be Producer’s obligation to
make any required arrangements with other parties for delivery of Dedicated Gas
to the Receipt Points and Delivery Point Gas following delivery by Gatherer at
the Delivery Points and all delivered Pipeline Drip to each Pipeline Drip
Delivery Point.
ARTICLE 8
PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS


Section 8.1 Pressures at Receipt Points. For each Six Month Period following the
Effective Date, Gatherer will maintain an average operating pressure across each
System AMI at or below the pressures specified on Exhibit C, as may be updated
annually by mutual agreement of the Parties (each acting reasonably and in good
faith) (the “Average Allowable Operating Pressure”). The actual average Six
Month Period operating pressure across each System AMI will be determined by
dividing (a) the sum of the daily average pressures on such System AMI, as
continuously measured during such Six Month period, excluding any Days of Force
Majeure affecting such System AMI and any Days where the Nomination is in excess
of the System AMI LP MDQ, by (b) the number of Days in the subject Six Month
Period, excluding Days of Force Majeure affecting such System AMI and any Days
where the Nomination is in excess of the System AMI LP MDQ. If the actual
average Six Month Period operating pressure across a System AMI exceeds the
applicable Average Allowable Operating Pressure in such Six Month Period for any
reason other than Force Majeure or the action or inaction of any member of the
Producer Group (an “Overpressure Event”), then Producer may so notify Gatherer
(an “Overpressure Notice”) and the following provisions will apply:
(a)If an Overpressure Event occurs, then Producer shall be entitled to the
remedies set forth on Exhibit Q.
(b)Gatherer acknowledges and agrees that any Overpressure Event will not
constitute, nor be asserted by Gatherer as, a Force Majeure under this
Agreement, except to the extent such Overpressure Event was caused or
contributed to by an event of Force Majeure.
Section 8.2 Pressures at Receipt Points. Producer shall deliver or cause to be
delivered Gas to each Receipt Point at sufficient pressure to enter each
Gathering System against its operating pressure, except that Producer shall not
be obligated to deliver Gas at pressures in excess of the MAOP of each System
AMI at such Receipt Point.
Section 8.3 Pressures at Delivery Points. Each Gathering System shall be
designed for and shall be operated at a pressure sufficient to effect delivery
to the relevant Downstream Pipeline.
Section 8.4 Producer Facilities. Producer, at its own expense, shall construct,
equip, maintain, and operate all facilities (including separation, well lines,
line heaters, dehydration and/or compression equipment) necessary to deliver
Dedicated Gas to Gatherer at the Receipt Points, including all facilities in the
Producer Gathered Areas. Producer shall install and maintain sufficient pressure
regulating equipment upstream of the Receipt Points in order to keep the
pressure of the Gas delivered to Gatherer at the Receipt Points from exceeding
the MAOP at the applicable Receipt Point, as determined by Gatherer in its sole
discretion.


31
        

--------------------------------------------------------------------------------



ARTICLE 9
NOMINATION AND BALANCING


Section 9.1 Nominations.
(a)No later than 15 Business Days prior to the end of each Month during the term
of this Agreement, Producer shall deliver, or cause to be delivered, to Gatherer
a written file containing the following information:  (i) Producer’s estimate of
the average Daily quantity of total expected flowing Gas, with Dedicated Gas
specifically identified, in both Mcf and Dth, to be made available hereunder at
each Receipt Point corresponding to each System AMI for the next succeeding
Month and (ii) Producer’s estimate of the average Daily quantity of Gas, in Dth,
that Producer desires Gatherer to deliver at each Delivery Point on each Day of
the next succeeding Month (a “Monthly Estimate”).  Producer shall have the right
to change its estimates set forth in any Monthly Estimate (the Monthly Estimate
as modified by each change thereto, if any, a “Nomination”) at any time and
Gatherer shall accept and confirm Producer’s revised nominated quantities in
each Nomination to the extent (1) with respect to each Receipt Point in any
portion of the Gathering System described in such Nomination, Producer’s
nominations do not result in a quantity of Dedicated Gas in excess of the MDQ or
Low Pressure MDQ applicable to such portion of the System AMI across all such
Receipt Points, (2) with respect to each Delivery Point in any portion of each
Gathering System described in such Nomination, Producer’s nominations do not
result in a quantity of Dedicated Gas in excess of the MRDO to Delivery
Point(s), (3) such Nomination is consistent, in all material respects, with the
nomination cycles and methodology of Gatherer and/or the applicable Downstream
Pipeline(s), and (4) such Nomination is confirmed by Gatherer with the operator
of the applicable Downstream Pipeline(s) to which the Gas has been nominated for
delivery.  In all cases and consistent with Gatherer’s Nomination cycles,
Gatherer shall provide Producer with access to the confirmed and scheduled
quantities.
(b)Gatherer may require receipt side Nomination for any Gas it receives from
Producer Group on other Gatherer gathering assets. Should Gatherer require
specific receipt side Nomination, Gatherer will communicate confirmed and
scheduled quantities to Producer consistent with Gatherer’s Nomination cycles.
(c)With respect to volumes nominated in any Nomination in excess of the volumes
described in clauses (1) and (2) of (a), such excess volumes will be confirmed
by Gatherer if the Nomination complies with clauses (3) and (4) of (a) on an
Interruptible Service basis.
Section 9.2 Downstream Arrangements. Producer will make, or cause to be made,
all necessary arrangements at and downstream of each Delivery Point, in each
case, which interconnects with a Downstream Pipeline in order to effectuate
Gatherers’ delivery of Gas.


32
        

--------------------------------------------------------------------------------



Section 9.3 Balancing. The Parties recognize that from time to time there may be
differences between the volume of Gas delivered at any Delivery Point and the
volume of Gas received at any Receipt Point in each System AMI (less any Lost
and Unaccounted For Gas and Fuel, such a difference, the “Imbalance”). 
Notwithstanding the preceding, both Producer and Gatherer shall use commercially
reasonable efforts to manage all Imbalances to limit the incurrence of
Imbalances and Imbalance Penalties, costs, or fees. Both Producer and Gatherer
are responsible for actively monitoring Imbalances on a Daily basis and
communicating to rectify the existence of any Imbalance attributable to Producer
(a “Producer Imbalance”). Gatherer will make available Daily and/or real-time
measurement and Imbalance data (an “Imbalance Notice”) so that Producer and
Gatherer can attempt to eliminate or remedy such Producer Imbalance in a timely
manner.  Gatherer may assist Producer in managing the Producer Imbalance and may
request that Producer change its Nomination at a Delivery Point(s) or, with
advance notice to Producer, restrict, interrupt, or reduce its receipts or
deliveries of Producer’s Dedicated Gas at the Receipt Point(s) or Delivery
Point(s) in order to remedy the Producer Imbalance.  If the existence of a
Producer Imbalance causes any Downstream Pipeline or other entity to adjust
flows, reduce capacity or assess any penalties, costs or fees (“Imbalance
Penalties”) against Gatherer, provided Producer has received the applicable
Imbalance Notice, Producer shall make immediate physical adjustments or
reimburse Gatherer for Producer’s proportionate share of any cost, penalty, or
fee except to the extent such Imbalance Penalty was caused by the negligence of
Gatherer or other shippers on the Gathering System.  Gatherer will provide
supporting documentation to Producer to support a claim for reimbursement of
Producer’s proportionate share of such Imbalance Penalties incurred.  If the
Parties are unable to agree on the appropriate allocation of Imbalance Penalties
pursuant to this Section 9.3 within 30 Days of the date Gatherer provides
Producer the supporting documentation in support of a claim for reimbursement
from Producer, such dispute shall be handled in accordance with Section 13.4. 
If any Imbalance Penalty disputed by Producer is determined to be owed by
Producer, Producer shall promptly pay such disputed amount to Gatherer, together
with interest on such disputed amount at an annual rate as set forth in
Section 13.5 from the date such disputed amount would have originally been due
if not disputed until the date such disputed amount is paid.
ARTICLE 10
QUALITY


Section 10.1 Receipt Point Gas Quality Specifications. Gas delivered by or for
the account of Producer to each Receipt Point shall meet the specifications set
forth on Exhibit G (collectively, the “Gas Quality Specifications”).
Section 10.2 Wellhead Condensate. Producer shall not deliver wellhead condensate
to any Receipt Point.
Section 10.3 Non-Conforming Gas. If any Gas delivered by or for the account of
Producer fails at any time to conform to the Gas Quality Specifications, then
Gatherer will have the right to immediately discontinue receipt of such
non-conforming Gas so long as such Gas continues to be non-conforming. Producer
agrees to undertake commercially reasonable measures to eliminate the cause of
such non-conformance. Producer agrees to be responsible for, and to defend,
indemnify, release, and hold Gatherer and its Affiliates, directors, officers,
employees, agents, consultants, representatives, and invitees harmless from and
against, all claims and losses of whatever kind and nature resulting from
non-conforming Gas delivered for or on account of Producer Group to the
Gathering System or for a breach of Section 10.2. Notwithstanding the foregoing,
if Gatherer has accepted receipts of such non-conforming Gas having actual
Knowledge of such nonconformity, Producer will not be required to indemnify
Gatherer for damages to the Gathering System and Gatherer’s facilities arising
out of such delivery of non-conforming Gas.
33
        

--------------------------------------------------------------------------------



Section 10.4 Delivery Point Gas Quality Specifications. If Producer delivers Gas
to Gatherer at the Receipt Points that meets the Gas Quality Specifications,
Gatherer shall redeliver Delivery Point Gas to or for the account of Producer
that meets the Gas Quality Specifications.
Section 10.5 Damp Gas. Within the Damp Gas Area, if Producer delivers Gas that
conforms to all Gas Quality Specifications other than Hydrocarbon Dew Point,
certain hydrocarbon maximum percentage limits, Wobbe Index, and/or Gross Heating
Value and Producer delivers sufficient Dry Gas to such System AMI, Gatherer
agrees to blend such Damp Gas with the Dry Gas on the applicable System AMI so
that it meets the applicable Gas Quality Specifications for such Delivery Point.
Such blending shall be solely dependent on the presence of sufficient Dry Gas to
such System AMI to ensure sufficient blending at no more than 90% of any such
certain hydrocarbon maximum % limits, Wobbe Index, Hydrocarbon Dew Point, and/or
Gross Heating Value specified in the most stringent Downstream Pipeline of each
Delivery Point connected to such System AMI.
Section 10.6 Greenhouse Gas Emissions. Notwithstanding anything contained in
this Agreement to the contrary, in the event there is an enactment of, or change
in, any law after the Effective Date of this Agreement which, in Gatherer’s
reasonable determination, results in (a) a Governmental Authority requiring
Gatherer to hold or acquire emission allowances or their equivalent related to
(i) the carbon dioxide content or emissions or (ii) the greenhouse gas content
or emissions attributable to Dedicated Gas and/or the gathering, or
transportation of such Gas (collectively, “Producer’s GHG Emissions”) or
(b) Gatherer incurring any costs or expenses attributable to Dedicated Gas for
disposal or treating of Producer’s GHG Emissions, or any other additional
economic burden being placed on Gatherer in connection with or related to
Producer’s GHG Emissions, including any tax, assessment, or other cost or
expense (collectively, “Emissions Charges”), then (y) Producer will use
reasonable efforts to provide any required emissions allowances or their
equivalent to Gatherer in a timely manner (and Producer shall indemnify and hold
harmless Gatherer from against any losses, including any expenses incurred by
Gatherer in acquiring such allowances in the marketplace, arising out of the
failure to so provide such allowances) and (z) Producer shall be fully
responsible for such Emissions Charges by way of an increase in the Reservation
Fee. Such increase in the Reservation Fee shall be calculated each Contract Year
by amortizing the aggregate amount of the Emissions Charges based on the
aggregate Minimum Volume Commitment for such Contract Year; provided, however,
that in the event that any increase to the Reservation Fee for a Contract Year
is insufficient to reimburse Gatherer for the Emissions Charges, the Parties
agree to include the shortfall amount on the next Month’s invoice pursuant to
Section 13.1. Notwithstanding the foregoing, in the event this Section 10.6
results in an increase to the Reservation Fee in excess of [***]%, Producer may
elect to terminate the Agreement within [***] Days of receipt of Gatherer’s
request for payment of Emissions Charges or provision of allowances, which
termination shall be effective on the last date set forth in Producer’s written
notice.




34
        

--------------------------------------------------------------------------------



ARTICLE 11
MEASUREMENT EQUIPMENT AND PROCEDURES


Section 11.1 Equipment. Excluding Producer owned Measurement Facilities
identified in Exhibit M, Gatherer shall install, own, operate, and maintain
Measurement Facilities to measure Gas at all other Receipt Points and shall
ensure that the relevant Downstream Pipeline installs, owns, operates, and
maintains Measurement Facilities at the Delivery Points (but downstream of any
slug catcher) for Gas. Measurement Facilities at the Receipt Points shall meet
current industry standards for custody transfer measurement. Gatherer shall
operate and maintain at Gatherer’s cost all Measurement Facilities, including
those identified in Exhibit N. Producer shall have the right to install check
Measurement Facilities at each Receipt Point, including the right to install
check measurement equipment on Gatherer’s meter assembly, provided such
Measurement Facilities do not interfere with Gatherer’s Measurement Facilities.
Section 11.2 Gas Measurement Standards. The following standards shall apply to
the measurement of Gas hereunder:
(a)Where measurement is by orifice meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 3 (ANSI/API 2530) “Orifice Metering of Natural Gas”
with any revisions, amendments or supplements as may be mutually acceptable to
Producer and Gatherer.
(b)Where measurement is by ultrasonic meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 9 “Measurement of Gas by Multi Path Ultrasonic
Meters” with any revisions, amendments or supplements as may be mutually
acceptable to Producer and Gatherer.
(c)The changing and integration of the charts (if utilized for measurement
purposes hereunder) and calibrating and adjusting of meters shall be performed
by Gatherer.
Section 11.3 Gas Measurement.
(a)The unit of volume for measurement of Gas delivered hereunder shall be one
Mcf at a base temperature of 60 degrees Fahrenheit and at a pressure base of
14.73 psia without adjustment for water vapor content. It is agreed that for the
purposes of measurement and computations hereunder, (i) the absolute atmospheric
(barometric) pressure shall be assumed to be 14.40 psia regardless of the actual
elevation or location of the Receipt Point above sea level or of a variation of
barometric pressure from time to time and (ii) all measurements and testing
performed hereunder shall be made by Gatherer in accordance with applicable
rules, regulations, and orders, the terms of this Agreement, and prudent
industry standards.


35
        

--------------------------------------------------------------------------------



(b)The heating value and specific gravity of the Gas shall be determined using
chromatographic methods as often as required, using representative spot samples
or continuous samplers as determined by Gatherer in accordance with standard
industry practice, to reasonably assure accurate determinations, but in any
event, at least once per calendar year, unless Producer notifies Gatherer of a
change in supply source. The tests shall determine the heating value and
specific gravity to be used in computations in the measurement of Gas received
by Gatherer until the next regular test, or until changed by special test. In
the Month in which the sample is collected, the new Gas quality will be applied
to the start of the current measurement contract Month. Gatherer shall procure
or cause to be procured a sample of Gas at each Delivery Point and analyze the
samples by chromatographic analysis to determine the component content (mole
percent), specific gravity, and the Gross Heating Value thereof. These
determinations shall be made utilizing the following standards: (i) Gas
Processors Association Obtaining Natural Gas Samples for Analysis by Gas,
Publication No. 2166 as amended or supplemented from time to time, (ii) Gas
Processors Association Analysis for Natural Gas and Similar Gaseous Mixtures by
Gas Chromatography, Publication No. 2161 as amended or supplemented from time to
time, or (iii) any other tests that are mutually agreed by Producer and
Gatherer.
(c)The temperature of Gas shall be determined by means of a recording
thermometer recording the temperature of such Gas flowing through each
measurement meter. The average temperature to the nearest 0.01º Fahrenheit,
obtained while Gas is being delivered, will be the applicable flowing Gas
temperature for the period under consideration.
(d)The deviation of the Gas from Ideal Gas Laws shall be determined in
accordance with the A.G.A. Par Research Project NX-19 Report “Manual for the
Determination of Supercompressibilty Factors for Natural Gas”, Reprinted 1976,
if the composition of the Gas is such to render this procedure applicable.
Orifice measurement will utilize the A.G.A. Report No. 8 gross characterization
method II compressibility calculation.
(e)Physical constants required for making calculations hereunder shall be taken
from the Gas Processors Association Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry,
Publication No. 2145 as amended or supplemented from time to time. Physical
constants for the hexanes and heavier hydrocarbons portion of hydrocarbon
mixtures shall be assumed to be the same as the physical constants for hexane.
Section 11.4 Notice of Measurement Facilities Inspection and Calibration. Each
of Producer and Gatherer shall give reasonable notice to the other in order that
the other may, at its option, have representatives present to observe any
reading, inspecting, testing, calibrating or adjusting of Measurement Facilities
used in measuring or checking the measurement of receipts or deliveries of Gas
under this Agreement. The official electronic data from such Measurement
Facilities shall remain the property of the Measurement Facilities’ owner, but
copies of such records shall, upon written request, be submitted, together with
calculations and flow computer configurations therefrom, to the requesting Party
for inspection and verification.
Section 11.5 Measurement Accuracy Verification.
(a)Gatherer shall calibrate meters as often as required, as determined by
Gatherer in accordance with standard industry practices to reasonably assure
accurate measurement in accordance with ETRN OMP-102. Calibrations of meters
will be made in the presence of representatives of Producer, if Producer chooses
to be represented. Orifice plate and tube inspection will be made at each meter
calibration unless a facility shut-down is required, in which case the approval
of both Parties shall be required.
36
        

--------------------------------------------------------------------------------



(b)If, during any test of the Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter run in excess of 2% of the adjusted flow
rate (whether positive or negative and using the adjusted flow rate as the
percent error equation denominator), then any previous recordings of such
equipment shall be corrected to zero error for any period during which the error
existed (and which is either known definitely or agreed to by Producer and
Gatherer) and the total flow for the period redetermined in accordance with the
provisions of Section 11.7. If the period of error condition cannot be
determined or agreed upon between Producer and Gatherer, such correction shall
be made over a period extending over the last one half of the time elapsed since
the date of the prior test revealing the 2% error.
(c)If, during any test of any Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed 2% of the adjusted flow rate,
all prior recordings and electronic flow computer data shall be considered to be
accurate for quantity determination purposes.
Section 11.6 Special Tests. If Producer or Gatherer desires a special test (a
test not scheduled by a Party under the provisions of Section 11.5) of any
Measurement Facilities, 72 hours advance notice shall be given to the other and
both Producer and Gatherer shall cooperate to secure a prompt test of the
accuracy of such equipment. If the Measurement Facilities tested are found to be
within the range of accuracy set forth in Section 11.5(b), then the Party that
requested the test shall pay the costs of such special test including any labor
and transportation costs pertaining thereto. If the Measurement Facilities
tested are found to be outside the range of accuracy set forth in
Section 11.5(b), then the Party that owns such Measurement Facilities shall pay
such costs and perform the corrections according to Section 11.7.
Section 11.7 Metered Flow Rates in Error. If, for any reason, any Measurement
Facilities are (i) out of adjustment, (ii) out of service, or (iii) out of
repair and the total calculated flow rate through each meter run is found to be
in error by an amount of the magnitude described in Section 11.5(b), the total
quantity of Gas delivered shall be determined in accordance with the first of
the following methods which is feasible:
(a)By using the registration of any mutually agreeable check metering facility,
if installed and accurately registering (subject to testing as provided for in
Section 11.5);
(b)Where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering;
(c)By correcting the error by re-reading of the official charts, or by
straightforward application of a correcting factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or


37
        

--------------------------------------------------------------------------------



(d)By estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.
Section 11.8 Record Retention. The Party owning the Measurement Facilities shall
retain and preserve all test data, charts, and similar records for any calendar
year for a period of at least 24 Months following the end of such calendar year
unless applicable law or regulation requires a longer time period or the Party
has received written notification of a dispute involving such records, in which
case records shall be retained until the related issue is resolved.
Section 11.9 Measurement Dispute Resolution. In the event of any dispute
regarding the subject matter of this Article 11, management representatives of
the Parties with direct authority to enter into a settlement agreement shall
meet and make a good faith effort to resolve such dispute. In the event the
management representatives are unable to resolve any such dispute, within thirty
(30) Days after commencement of the meetings to resolve such dispute, then
following that period, either Party may submit all remaining disputes to a
mutually agreed expert (the “Expert”). If the Parties have not agreed upon a
Person to serve as Expert for a particular dispute within ten (10) Days, either
Party may, within five (5) Days after the end of such initial ten (10) Day
period, formally apply to the Philadelphia, Pennsylvania office of the American
Arbitration Association to choose the Expert. The Expert shall not have worked
as an employee or outside consultant for any Party or its Affiliates during the
ten (10) year period preceding the arbitration or have any financial interest in
the dispute other than the payment of the Expert’s fees and expenses incurred as
Expert.
The Expert’s determination shall be made within forty-five (45) Days after
submission of the matters in dispute and shall be final and binding upon the
Parties, without right of appeal. In making its determination, the Expert shall
be bound by the provisions of this Agreement, and may consider such other
matters as, in the opinion of the Expert are necessary or helpful to make a
proper determination. The Expert may consult with and engage disinterested third
parties to advise the Expert. The Expert shall act as an expert for the limited
purpose of determining the specific dispute submitted by any Party and may not
award damages, interest, or penalties to any Party with respect to any matter.
The Parties shall each bear their own legal fees and other costs of presenting
their respective cases to any Expert pursuant to this Section 11.9. Gatherer
shall bear one half of the costs and expenses of the Expert, and Producer shall
be responsible for the remaining one half of such costs and expenses.
Section 11.10 Access.
(a)Gatherer shall contract with a provider of monitoring services (the
“Monitoring Services Provider”) for remote monitoring of Gas Measurement
Facilities, including monitoring of measurement data on an hourly (or more
frequent) basis for flow rate, meter pressures, meter temperature, Gross Heating
Value, and composition for importation into production software reasonably
satisfactory to Producer.
(b)Gatherer shall provide Producer 120 Days’ notice of any termination by
Gatherer of its contract with any Monitoring Services Provider.


38
        

--------------------------------------------------------------------------------



ARTICLE 12
NOTICES


Section 12.1 Notices. All notices, statements, payments and other communications
required or permitted to be given under this Agreement (“Notices”) shall be in
writing and shall be delivered personally, or sent by bonded overnight courier,
or mailed by certified or registered United States Mail with all postage fully
prepaid, return receipt requested, addressed to Producer or Gatherer, as
appropriate, or by email transmission (provided that confirmation of receipt of
such email is requested and received, which confirmation shall be provided
reasonably promptly following receipt) at the address for such Party shown below
or at such other address as Producer or Gatherer shall have designated by
written notice delivered to the other Party. Notices required or permitted to be
given pursuant to Section 7.2, Section 11.4 and Section 11.6 may additionally be
made accessible via Gatherer’s website, which Notices shall be deemed provided
upon posting for view thereon. Either Party may change the address to which any
notices or other communications required under this Agreement are to be
addressed by giving written notice to the other Party in any of the methods
provided in this Section 12.1. Such change in address shall be effective upon
receipt of the applicable notice, pursuant to the terms of this Section 12.1.
Notices put on Gatherer’s website shall be deemed provided upon posting for view
thereon. Notices sent by certified or registered mail or courier shall be deemed
provided upon delivery as evidenced by the receipt of delivery. Notices
delivered personally shall be deemed given upon delivery. Notices sent by email
shall be deemed to have been provided upon the sending Party’s receipt of a
non-automated response from the recipient Party (which response will be provided
promptly upon receipt). If any notice or communication is deemed given or
provided on a Day that is not a Business Day, or is deemed given or provided
after five p.m. local time on a Business Day, than such notice or communication
shall be deemed to have been provided on the next Business Day. If a date
specified in this Agreement for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date which is not a Business Day), then the
date for giving such notice or taking such action (and the expiration date of
such period during which notice is required to be given or action taken) shall
be the next Day which is a Business Day.

Producer:EQT Production Company625 Liberty Avenue, Suite 1700Pittsburgh, PA
15222Attn: Director MidstreamPhone: [***]Email: [***]andAttn: Vice President,
Operations PlanningPhone: [***]Email: [***]With copy to:For gas control,
nominations & balancing:EQT Energy LLC625 Liberty Avenue, Suite 1700Pittsburgh,
PA 15222Attn: Gas SchedulingPhone: [***]Email: [***]

39
        

--------------------------------------------------------------------------------




For accounting and financial:EQT Energy, LLC625 Liberty Avenue, Suite
1700Pittsburgh, PA 15222Attn: AccountingPhone: [***]Email: [***]For legal:EQT
Corporation625 Liberty Avenue, Suite 1700Pittsburgh, PA 15222Attn: General
CounselPhone: [***]Email: [***]
Gatherer:
EQM Gathering Opco, LLC2200 Energy DriveCanonsburg, PA 15317Attn: Paul
KressEmail: [***]For gas control, nominations & balancing:Gas Management
GroupAttn: Director, Gas ManagementPhone: [***]Email: [***]For accounting and
financial:AccountingAttn: Sean SmithPhone: [***]Email: [***]All notices related
to non-routine business matters, including all notices related to legal claims
and other legal proceedings, shall also be sent to the following:





40
        

--------------------------------------------------------------------------------



ARTICLE 13
PAYMENTS


Section 13.1 Invoices. Not later than the last Business Day following the end of
each Month, Gatherer shall provide Producer with a detailed statement setting
forth the quantity of Gas, in Dth, received by Gatherer at the Receipt Points in
such Month, the quantity, in Dth, of Delivery Point Gas allocated to Producer,
the quantity of Gas, in Dth, and the cost of electricity used as Fuel allocated
to Producer in such Month, the quantity, in Dth, of Lost and Unaccounted For Gas
for such Month, and the Reservation Fee, Overrun Fee, the Incremental
Compression Fee, Pipeline Drip Handling Fee, and any other charges and costs
arising under, allocated to, or in relation to this Agreement with respect to
such Month, the amount of any reductions to the Minimum Volume Commitment, any
credits earned by Producer, together with measurement summaries and the amount
of any Imbalances and all relevant supporting documentation, to the extent
available on the date of the invoice (with Gatherer being obligated to deliver
any such supporting documentation that is not available on the date of the
invoice as soon as it becomes available). Producer shall make payment to
Gatherer within [***] Business Days following receipt of the invoice. Such
payment shall be made by wire transfer pursuant to wire transfer instructions
delivered by Gatherer to Producer in writing from time to time. If any
overcharge or undercharge in any form whatsoever shall at any time be found and
the invoice therefor has been paid, Gatherer shall refund any amount of
overcharge, and Producer shall pay any amount of undercharge, within [***] Days
after final determination thereof, provided, however, that, absent fraud, no
retroactive adjustment will be made beyond a period of [***] Months from the
date of a statement hereunder.
Section 13.2 Right to Suspend on Failure to Pay. If any undisputed amount due
hereunder remains unpaid for [***] Days after the due date, Gatherer shall have
the right to suspend or discontinue Services hereunder until any such past due
amount is paid.
Section 13.3 Audit Rights. Either Producer or Gatherer, on not less than [***]
Business Days prior written notice to the other and during normal business
hours, shall have the right, at its expense, at reasonable times during normal
business hours, but in no event more than twice in any period of [***]
consecutive Months, to audit the books and records of the other to the extent
necessary to verify the accuracy of any statement, allocation, measurement,
computation, charge, payment made under, or obligation or right pursuant to this
Agreement. The scope of any audit shall be limited to transactions affecting
Dedicated Gas and Delivery Point Gas hereunder and shall be limited to the [***]
Month period immediately prior to the Month in which the notice requesting an
audit was given. All statements, allocations, measurements, computations,
charges, or payments made in any period prior to the [***] Month period
immediately prior to the Month in which the audit is requested shall be
conclusively deemed true and correct and shall be final for all purposes.
Section 13.4 Payment Disputes. In the event of any dispute with respect to any
payment hereunder, Producer shall make timely payment of all undisputed amounts
and shall, within [***] Days from the date of its receipt of the invoice, give
Gatherer written notification setting forth the disputed amount and the detailed
basis therefore. Gatherer and Producer will use good faith efforts to resolve
the disputed amounts within [***] Days following the date of the written
notification. Any amounts subsequently resolved shall be due and payable within
[***] Days of such resolution.


41
        

--------------------------------------------------------------------------------



Section 13.5 Interest on Late and Disputed Payments. In the event that Producer
shall fail to make timely payment of any sums, except those contested in good
faith or those in a good faith dispute, when due under this Agreement, interest
will accrue at an annual rate equal to 6% from the date payment is due until the
date payment is made. Any disputed amount that later is determined to be due to
Gatherer will bear interest as provided above from the original due date.
Section 13.6 Excused Performance. Gatherer will not be required to perform or
continue to perform Services hereunder, and Producer shall not be obligated to
deliver Dedicated Gas to the Gathering System in the event:
(a)the other Party has voluntarily filed for bankruptcy protection under any
chapter of the United States Bankruptcy Code;
(b)the other Party is the subject of an involuntary petition of bankruptcy under
any chapter of the United States Bankruptcy Code, and such involuntary petition
has not been settled or otherwise dismissed within 90 Days of such filing; or
(c)the other Party otherwise becomes insolvent, whether by an inability to meet
its debts as they come due in the ordinary course of business or because its
liabilities exceed its assets on a balance sheet test; and/or however such
insolvency may otherwise be evidenced.
Section 13.7 Effective Date of Invoice Provision. Notwithstanding the Effective
Date, this Article 13 shall be effective as of April 1, 2020, and prior to such
date the invoice provisions set forth in such applicable pre-existing gathering
agreement between the Parties or their Affiliates shall apply.
ARTICLE 14
FORCE MAJEURE


Section 14.1 Suspension of Obligations. In the event a Party is rendered unable,
wholly or in part, by Force Majeure to carry out its obligations under this
Agreement, other than the obligation to make payments then or thereafter due
hereunder, and such Party promptly gives notice and reasonably full particulars
of such Force Majeure in writing to the other Parties promptly after the
occurrence of the cause relied on, then the obligations of the Party giving such
notice, so far as and to the extent that they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as reasonably possible be
remedied with all reasonable dispatch by the Party claiming Force Majeure.
Section 14.2 Definition of Force Majeure. The term “Force Majeure” as used in
this Agreement shall mean, to the extent not reasonably within the control of
the Party claiming relief and that, by the exercise of reasonable diligence,
such Party is unable to prevent or overcome, any of the following events: acts
of God, strikes, lockouts or other industrial disturbances, acts of the public
enemy, acts of terror, sabotage, wars, blockades, military action,
insurrections, riots, epidemics, landslides, subsidence, mining operations,
lightning, earthquakes, fires, storms or storm warnings, crevasses, floods,
washouts, civil disturbances, explosions, breakage or accident to wells,
machinery, equipment or lines of pipe, the necessity for testing or making
repairs or alterations to wells, machinery, equipment or lines of pipe, freezing
of wells, equipment or lines of pipe, inability of any Party hereto to obtain,
after the exercise of reasonable diligence, necessary materials, supplies,
rights of way, or government authorizations, any action or restraint by any
Governmental Authority (so long as the Party claiming relief has not applied for
or assisted in the application for, and has opposed where and to the extent
reasonable, such action or restraint, and as long as such action or restraint is
not the result of a failure by the claiming Party to comply with applicable
laws,
42
        

--------------------------------------------------------------------------------



rules, regulations, or orders). Anything to the contrary set forth in this
Agreement notwithstanding, none of the following events, under any circumstance,
constitute a Force Majeure event: (a) the lack of financial resources, or the
inability of a Party to secure funds or make payments as required by this
Agreement absent the other Party’s breach of this Agreement which has a material
adverse effect on such Party; (b) adverse market, financial or other economic
conditions including changes in market conditions that either directly or
indirectly affect the demand for or price of Gas; or (c) availability of more
attractive markets or gathering services for Gas.
Section 14.3 Settlement of Strikes and Lockouts. It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party affected thereby, and that the above requirement that
any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party affected thereby.
Section 14.4 Payments for Gas Delivered. Notwithstanding the foregoing, it is
specifically understood and agreed by the Parties that an event of Force Majeure
will in no way affect or terminate Producer’s obligation to make payment for
quantities of Gas delivered prior to such event of Force Majeure.
ARTICLE 15
INDEMNIFICATION


Section 15.1 Gatherer. Subject to the terms of this Agreement, including
Section 18.8, Gatherer shall release, indemnify, defend, and hold harmless
Producer and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees from and against all claims and
losses arising out of or relating to (i) the operations of Gatherer or its
Affiliates under this Agreement and (ii) any breach of this Agreement by
Gatherer.
Section 15.2 Producer. Subject to the terms of this Agreement, including
Section 18.8, Producer shall release, indemnify, defend, and hold harmless
Gatherer and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees from and against all claims and
losses arising out of or relating to (i) the operations of Producer and its
Affiliates under this Agreement, and (ii) any breach of this Agreement by
Producer.
ARTICLE 16
CUSTODY AND TITLE


Section 16.1 Custody. As among the Parties, (i) Producer shall be in custody,
control and possession of Dedicated Gas hereunder until such Gas is delivered to
the Receipt Points, and (ii) Producer shall be in custody, control and
possession of Dedicated Gas after it is delivered to Producer at the Delivery
Points, including any portion of any Delivery Point Gas which accumulates as
liquids. As among the Parties, Gatherer shall be in custody, control and
possession of all Gas in the Gathering System at all other times, including any
portion thereof which accumulates as liquids. Subject to Article 10, the Party
having custody and control of Gas under the terms of this Agreement shall be
responsible for, and shall defend, indemnify, release and hold the other Parties
and their respective Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees harmless from and against, all claims
and losses of whatever kind and nature for anything that may happen or arise
with respect to such Gas when such Gas is in its custody and control, including
losses resulting from any negligent acts or omissions of any indemnified party,
but excluding any losses to the extent caused by or arising out of the
negligence, gross negligence, or willful misconduct of the indemnified party.
43
        

--------------------------------------------------------------------------------



Section 16.2 Producer Warranty. Producer represents and warrants that upon the
delivery of the Dedicated Gas to Gatherer at the Receipt Point, Producer will
have defensible title to, or will have the right to deliver to the Gathering
System, free and clear of all liens, encumbrances, or adverse claims (except for
Permitted Encumbrances), all Gas delivered under this Agreement. If the title to
Gas delivered by Producer hereunder is disputed or is involved in any legal
action, Gatherer shall have the right to cease receiving such Gas, to the extent
of the interest disputed or involved in legal action, during the pendency of the
action or until title is freed from the dispute, or until Producer furnishes, or
causes to be furnished, indemnification to save Gatherer harmless from all
claims arising out of the dispute or action, with surety acceptable to Gatherer.
Producer hereby indemnifies, releases, defends, and holds harmless Gatherer and
its Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees from any and all claims and losses incurred by any
Person, including Gatherer, arising out of or related to any liens,
encumbrances, or adverse claims (including for Permitted Encumbrances) on any of
Producer’s Gas delivered to the Receipt Points.
Section 16.3 Title. Title to all Gas delivered under this Agreement, including
all constituents thereof, shall remain with and in Producer or its customers at
all times; provided, however, title to Gas used as Fuel and Lost and Unaccounted
For Gas (not to exceed the cap set forth in Section 6.1) shall pass from
Producer or its customer to Gatherer immediately downstream of the Receipt
Point.
ARTICLE 17
TAXES; ROYALTIES


Section 17.1 Taxes. Producer shall pay or cause to be paid and agrees to hold
Gatherer harmless as to the payment of all Taxes levied against or with respect
to Gas of Producer or any Affiliate or Delivery Point Gas delivered by Producer
hereunder or with respect to the Services provided under this Agreement. In the
event any such Taxes described in the previous sentence are levied upon
Gatherer, and Gatherer makes a good faith determination that such Taxes are
required, the amount of such Taxes remitted on Producer’s behalf (except for any
late fees, penalties or other charges resulting from Gatherer failing to pay
Taxes as and when due), shall be (i) reimbursed by Producer upon receipt of
invoice, with corresponding documentation from Gatherer setting forth such
payments, or (ii) deducted from amounts otherwise due to Producer under this
Agreement, with corresponding documentation from Gatherer setting forth such
payments. If Producer determines that any Taxes remitted on its behalf were
incorrectly assessed, Gatherer will cooperate with Producer to seek a refund
from the appropriate party. Gatherer shall pay or cause to be paid all Taxes
with respect to the Gathering System, including the various System AMIs,
together with any expansions of the System AMIs constructed or purchased after
the date hereof, and all appurtenant facilities utilized by Gatherer to provide
Services hereunder. No Party shall be responsible nor liable for any taxes or
other statutory charges levied or assessed against the facilities of any other
Party, including ad valorem tax (however assessed), used for the purpose of
carrying out the provisions of this Agreement or against the net worth or
capital stock of such Party and each Party shall bear their own Income Taxes.


44
        

--------------------------------------------------------------------------------



Section 17.2 Royalties. As among the Parties, Producer shall have the sole and
exclusive obligation and liability for the payment of all Persons due any
proceeds derived from Dedicated Gas or Delivery Point Gas (including all
constituents and products thereof) delivered under this Agreement, including
royalties, overriding royalties, and similar interests, in accordance with the
provisions of the leases or agreements creating those rights to proceeds. In no
event will Gatherer have any obligation to those Persons due any of those
proceeds of production attributable to any such Gas (including all constituents
and products thereof) delivered under this Agreement. Although Producer shall
retain title to Gas as provided in this Section 17.2, Gatherer shall have the
right to commingle Gas delivered by Producer with Third Party Gas. Producer
shall release, indemnify, defend, and hold harmless Gatherer and its Affiliates,
directors, officers, employees, agents, consultants, representatives, and
invitees from and against all claims and losses arising out of or relating to
Producer’s obligations set forth in this Section 17.2.
ARTICLE 18
MISCELLANEOUS


Section 18.1 Rights. The failure of any Party to exercise any right granted
hereunder shall not impair nor be deemed a waiver of that Party’s privilege of
exercising that right at any subsequent time or times.
Section 18.2 Applicable Laws. This Agreement is subject to all valid present and
future laws, regulations, rules and orders of Governmental Authorities now or
hereafter having jurisdiction over the Parties, this Agreement, or the services
performed or the facilities utilized under this Agreement. The Parties hereby
agree that, if (i) Gatherer’s facilities, or any part thereof, or the rates or
terms and conditions of the Services become subject to regulation by the Federal
Energy Regulatory Commission, or any successor agency thereto (“FERC”), or any
other Governmental Authority, (ii) Gatherer becomes obligated by FERC or any
other Governmental Authority to provide Services or any portion thereof on an
open access, nondiscriminatory basis as a result of Gatherer’s execution,
performance or continued performance of this Agreement or (iii) FERC or any
other Governmental Authority seeks to modify any rates under, or terms or
conditions of, this Agreement, then:
(a)to the maximum extent permitted by law, it is the intent of the Parties that
the rates and terms and conditions established by the FERC or such Governmental
Authority having jurisdiction shall not alter the rates or terms and conditions
set forth in this Agreement, and the Parties agree to vigorously defend and
support in good faith the enforceability of the rates and terms and conditions
of this Agreement and Producer acknowledges and agrees that it shall not
undertake any activities that would result in establishing FERC or any other
Governmental Authority over the Gathering System;


45
        

--------------------------------------------------------------------------------



(b)in the event that FERC or such Governmental Authority having jurisdiction
modifies the rates or terms and conditions set forth in this Agreement, the
Parties hereby agree to negotiate in good faith to enter into such amendments to
this Agreement and/or a separate arrangement in order to give effect, to the
greatest extent possible, to the rates and other terms and conditions set forth
herein; and
(c)in the event that the Parties are not successful in accomplishing the
objectives set forth in (a) or (b) above such that the Parties are in
substantially the same economic position as they were prior to any such
regulation, then either Party may terminate this Agreement upon the delivery of
written notice of termination to the other Party.
Section 18.3 Governing Law; Jurisdiction.
(a)This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without regard to choice of
law principles.
(b)The Parties agree that the appropriate, exclusive and convenient forum for
any disputes among any of the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in the
City of Pittsburgh and County of Allegheny, Pennsylvania, and each of the
Parties irrevocably submits to the jurisdiction of such courts solely in respect
of any proceeding arising out of or related to this Agreement. The Parties
further agree that the Parties shall not bring suit with respect to any disputes
arising out of this Agreement or the transactions contemplated hereby in any
court or jurisdiction other than the above specified courts. EACH PARTY HEREBY
WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
Section 18.4 Successors and Assigns.
(a)This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns. Except
as set forth in Section 18.4(b) and Section 18.4(c), no Party shall have the
right to assign its respective rights and obligations in whole or in part under
this Agreement without the prior written consent of the other Parties (which
consent shall not be unreasonably withheld, conditioned or delayed), and any
assignment or attempted assignment made otherwise than in accordance with this
Section 18.4 shall be null and void ab initio.
(b)Notwithstanding the foregoing clause (a), Gatherer may perform all Services
under this Agreement itself using its own gathering, compression, and other
facilities and/or perform any or all such Services through third parties, in
which case references herein to the Gathering System shall be deemed to be
references to such facilities of the relevant third party, provided, however,
that the performance of any of the Services hereunder by a third party shall not
relieve Gatherer of any of its liabilities, obligations or duties hereunder, and
Gatherer shall be responsible for the performance of any such third party in all
respects.


46
        

--------------------------------------------------------------------------------



(c)Notwithstanding the foregoing clause (a):
(i)  Gatherer shall have the right to assign its rights under this Agreement, in
whole or in part, as applicable, without the consent of Producer if such
assignment is made to any Person to which the Gathering System or any part
thereof has been or will be Transferred that assumes in writing all of
Gatherer’s obligations hereunder (if applicable, to the extent that part of the
Gathering System being Transferred to such Person).
(ii)  Gatherer shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of Gatherer.
(iii)  Prior to assigning any of its Interests to a third party, the applicable
Producer entity or its Affiliate (as applicable) shall notify the potential
acquiring party of the existence and terms of the Dedication and the grant,
transfer and conveyance of the Gathering Rights under this Agreement prior to
the consummation of such assignment and such Producer entity shall include or
cause to be included in any such assignment, recording memorandum or
Ratification, a reference to the existence and terms of the Dedication. Producer
or its Affiliate (as applicable) shall provide in its contract with the
acquiring party that the acquiring party will expressly assume the obligations
of such Producer entity or such Affiliate (as applicable) under this Agreement,
including the Dedication, insofar as such obligations cover and affect the
Interests acquired. In the event such Producer entity or its Affiliate (as
applicable) (a) sells less than all of its Interests, such Producer entity or
such Affiliate (as applicable) shall provide in its contract with the acquiring
party that (i) the acquiring party will execute and deliver an instrument of
dedication in accordance with Section 18.16 (or, in the case of an assignment to
an Affiliate, a Ratification) covering the Interests acquired, and (ii) the
acquiring party and Gatherer will, upon request by Gatherer or Producer, enter
into a separate agreement with Gatherer that will supersede this Agreement with
respect to the Interests acquired and such separate agreement shall contain the
same terms and conditions as this Agreement or (b) sells all of its Interests,
such Producer entity or such Affiliate (as applicable) shall provide in its
contract with the acquiring party that the acquiring party will execute and
deliver an instrument of dedication in accordance with Section 18.16 (or, in the
case of an assignment to an Affiliate, a Ratification) covering the Interests
acquired. Any assignee or acquiring party must have a credit rating equal to or
greater than Producer’s credit rating as of the Effective Date. Notwithstanding
anything in this Agreement to the contrary, if the assignee or acquiring party
of Producer or its Affiliate (as applicable) fails to comply with the provisions
of this Section 18.4, then such assignee or acquiring party shall be jointly and
severally liable with Producer or its Affiliate (as applicable) for the
satisfaction of all of their obligations under this Agreement.
(d)Upon an assignment by Gatherer in accordance with Section 18.4(c)(i) Gatherer
shall be released from its obligations under this Agreement to the extent of
such assignment. Upon an assignment by Producer in accordance with Section
18.4(c)(iii), Producer shall be released from its obligations under this
Agreement to the extent of such assignment.


47
        

--------------------------------------------------------------------------------



Section 18.5 Severability. If any provision of this Agreement is determined to
be void or unenforceable, in whole or in part, then (i) such provision shall be
deemed inoperative to the extent it is deemed void or unenforceable, (ii) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (iii) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by law; provided,
however, that in the event that a material term under this Agreement is so
modified, the Parties will, timely and in good faith, negotiate to revise and
amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by the Agreement prior to
such modification. Notwithstanding the foregoing, this Agreement, including all
exhibits hereto, constitutes one integrated agreement and this Agreement
(including all exhibits hereto), to the extent it is subject to assumption or
rejection under Section 365 of the Bankruptcy Code, must be assumed or rejected
in its entirety and no provision of this Agreement (including all exhibits
hereto) may be assumed or rejected under Section 365 of the Bankruptcy Code
separately from any other provision.
Section 18.6 Confidentiality.
(a)Confidentiality. Except as otherwise provided in this Section 18.6, each
Party agrees that it shall maintain all terms and conditions of this Agreement,
and all information disclosed to it by another Party or obtained by it in the
performance of this Agreement and relating to another Party’s business
(including Development Plans and all data relating to the production of
Producer, including well data, production volumes, volumes gathered,
transported, or compressed, and Gas quality) (collectively, “Confidential
Information”) in strictest confidence, and that it shall not cause or permit
disclosure of this Agreement or its existence or any provisions contained herein
without the express written consent of the disclosing Party.
(b)Permitted Disclosures. Notwithstanding Section 18.6(a) disclosures of any
Confidential Information may be made by any Party (i) to the extent necessary
for such Party to enforce its rights hereunder against another Party; (ii) to
the extent to which a Party is required to disclose all or part of this
Agreement by a statute or by the order or rule of a Governmental Authority
exercising jurisdiction over the subject matter hereof, by order, by
regulations, or by other compulsory process (including deposition, subpoena,
interrogatory, or request for production of documents); (iii) to the extent
required by the applicable regulations of a securities or commodities exchange;
(iv) to a third person in connection with a proposed sale or other Transfer of a
Party’s interest in this Agreement, provided such third person agrees in writing
to be bound by the terms of this Section 18.6; (v) to its own directors,
officers, employees, agents and representatives; (vi) to an Affiliate; (vii) to
financial advisors, attorneys, and banks, provided that such Persons are subject
to a confidentiality undertaking consistent with Section 18.6(a), or
(viii) except for information disclosed pursuant to Article 3 of this Agreement,
to a royalty, overriding royalty, net profits or similar owner burdening
Dedicated Gas, provided such royalty, overriding royalty, net profits or similar
owner agrees in writing to be bound by the terms of this Section 18.6.
(c)Notification. If a Party is or becomes aware of a fact, obligation, or
circumstance that has resulted or may result in a disclosure of any of the terms
and conditions of this Agreement authorized by Section 18.6(b)(ii), it shall so
notify in writing the disclosing Party promptly and shall provide documentation
or an explanation of such disclosure as soon as it is available.


48
        

--------------------------------------------------------------------------------



(d)Party Responsibility. Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 18.6.
(e)Public Announcements. The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 18.6, the Party desiring to make
such public announcement or statement shall provide the other Parties with a
copy of the proposed announcement or statement prior to the intended release
date of such announcement. The other Parties shall thereafter consult with the
Party desiring to make the release, and the Parties shall exercise their
reasonable best efforts to (i) agree upon the text of a joint public
announcement or statement to be made by all Parties or (ii) in the case of a
statement to be made solely by one Party, obtain approval of the other Parties
to the text of a public announcement or statement. Nothing contained in this
Section 18.6 shall be construed to require any Party to obtain approval of any
other Party to disclose information with respect to this Agreement or the
transaction represented herein to any Governmental Authority to the extent
required by applicable law or necessary to comply with disclosure requirements
of the Securities and Exchange Commission, New York Stock Exchange, or any other
regulated stock exchange.
(f)Survival. The provisions of this Section 18.6 shall survive any expiration or
termination of this Agreement; provided that other than with respect to
information disclosed pursuant to Article 3, as to which such provisions shall
survive indefinitely, such provisions shall survive only for a period of 1 year.
Section 18.7 Entire Agreement, Amendments and Waiver. This Agreement, including
all exhibits hereto, integrates the entire understanding among the Parties with
respect to the subject matter covered and supersedes all prior understandings,
drafts, discussions, or statements, whether oral or in writing, expressed or
implied, dealing with the same subject matter. This Agreement may not be amended
or modified in any manner except by a written document signed by the Parties
that expressly amends this Agreement. No waiver by a Party of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless expressly provided. No waiver shall be
effective unless made in writing and signed by the Party to be charged with such
waiver.
Section 18.8 Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY
RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR UNDER
ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY
TO ANY (a) ACTUAL AMOUNT OF FEES TO BE PAID PURSUANT TO ARTICLE 5, HEREIN, (b)
DAMAGES ARISING OUT OF ANY BREACHES OF THE DEDICATION, OR (c) DAMAGE OR CLAIM
ASSERTED BY OR AWARDED TO A THIRD PARTY FOR WHICH A PARTY WOULD OTHERWISE BE
LIABLE UNDER ANY INDEMNIFICATION PROVISION SET FORTH HEREIN.


49
        

--------------------------------------------------------------------------------



Section 18.9 Headings. The headings and captions in this Agreement have been
inserted for convenience of reference only and shall not define or limit any of
the terms and provisions hereof.
Section 18.10 Rights and Remedies. Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by law.
Section 18.11 No Partnership. Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to any Party.
Section 18.12 Rules of Construction. In construing this Agreement, the following
principles shall be followed:
(a)no consideration shall be given to the fact or presumption that one Party had
a greater or lesser hand in drafting this Agreement;
(b)examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;
(c)the word “includes” and its syntactical variants mean “includes, but is not
limited to,” “includes without limitation” and corresponding syntactical variant
expressions;
(d)the plural shall be deemed to include the singular and vice versa, as
applicable; and
(e)references to Section shall be references to Sections of this Agreement.
Section 18.13 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and shall not inure to the benefit of any other Person whomsoever or whatsoever,
it being the intention of the Parties that no third Person shall be deemed a
third party beneficiary of this Agreement.
Section 18.14 Further Assurances. Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.
Section 18.15 Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument.


50
        

--------------------------------------------------------------------------------



Section 18.16 Instrument of Dedication. Contemporaneously with the execution of
this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form” memorandum of this Agreement in the form of Exhibit E attached
hereto (as modified, including by the addition of any required property
descriptions, required by local law and practice to put such memorandum of
record and put third parties on notice of this Agreement), which shall be placed
of record in the real property records of each state and county in which the
currently-existing Dedicated Interests are located in order to evidence the
Dedication. Further such memoranda shall be executed and delivered (i) by
Producer as Gatherer from time to time requests, to evidence the dedication of
additional areas or Interests under this Agreement and (ii) by Gatherer as
Producer from time to time requests, to evidence the release from the Dedication
of any Interests permanently released from the Dedication under this Agreement.
Section 18.17 Affiliate Ratification. Promptly following execution of this
Agreement, Producer shall cause all its Affiliates (i) owning Interests at least
partially within in the Dedication Area and (ii) controlled by Producer, in each
case, to enter into a Ratification setting forth that such Affiliate agrees to
be bound by all terms and conditions of this Agreement, including the Dedication
provided for in this Agreement. In addition, Producer shall cause each of its
Affiliates executing a Ratification during the term to promptly record an
updated Ratification to evidence all Interests acquired by such Affiliates after
the Effective Date which are at least partially within the Dedication Area or to
evidence any future amendment to this Agreement which impacts the Dedication
under this Agreement. Producer indemnifies, releases, defends, protects and
holds harmless the Gatherer and its Affiliates from and against any and all
losses in favor of Producer’s Affiliates arising out of or in any way connected
to Gatherer relying on Producer’s actions pursuant to this Section 18.17.


51
        


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.



PRODUCER:EQT CORPORATIONa Pennsylvania corporationBy:/s/ Toby Z. RiceName:Toby
Z. RiceTitle:President and Chief Executive OfficerEQT PRODUCTION COMPANYa
Pennsylvania corporationBy:/s/ Toby Z. RiceName:Toby Z. RiceTitle: PresidentRICE
DRILLING B LLCBy:/s/ Toby Z. RiceName:Toby Z. RiceTitle:PresidentEQT ENERGY,
LLCBy:/s/ David M. KhaniName:David M. KhaniTitle:President



Gas Gathering and Compression Agreement Signature Page





--------------------------------------------------------------------------------






GATHERER:EQM Gathering Opco, LLC,a Delaware limited liability companyBy:/s/
Diana M. CharlettaName:Diana M. CharlettaTitle:President and Chief Operating
Officer



Gas Gathering and Compression Agreement Signature Page



--------------------------------------------------------------------------------



EXHIBIT A
To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


ACREAGE; DEDICATION AREA


[See attached.]





--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



EXHIBIT B


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


PIPELINE DRIP DELIVERY POINTS


[See attached.]






--------------------------------------------------------------------------------



capture1.jpg [capture1.jpg]
capture21.jpg [capture21.jpg]


Exhibit B - 1 of 1




--------------------------------------------------------------------------------



EXHIBIT C


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


GATHERING SYSTEM


[See attached.]






--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



EXHIBIT D


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


CONFLICTING DEDICATIONS


[See attached.]





--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



EXHIBIT E


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


INSTRUMENT OF DEDICATION


[See attached.]






--------------------------------------------------------------------------------



Execution Version




INSTRUMENT OF GRANT, CONVEYANCE AND DEDICATION


THIS INSTRUMENT OF DEDICATION (this “Instrument”) is entered into effective
February 26, 2020 (the “Effective Date”), by and between EQT Corporation, a
Pennsylvania corporation, (“EQT Corp.”) EQT Production Company, a Pennsylvania
corporation, Rice Drilling B LLC, a Delaware limited liability company, EQT
Energy, LLC, a Delaware limited liability company, for themselves and any
Affiliates (defined below), (collectively, “Producer”), and EQM Gathering Opco,
LLC, a Delaware limited liability company (“Gatherer”). Producer and Gatherer
may be referred to herein individually as a “Party” or collectively as the
“Parties.”


WHEREAS, Producer and Gatherer, entered into that certain Gas Gathering and
Compression Agreement dated as of February 26, 2020 (the “Agreement”), pursuant
to which Gatherer will provide certain gathering and other services as therein
set forth;


WHEREAS, the Parties desire to file this Instrument of record in the real
property records of County,  , to give notice of the existence of the Agreement
and certain provisions contained therein;


NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.Notice. Notice is hereby given of the existence of the Agreement and all of
its terms, covenants and conditions to the same extent as if the Agreement was
fully set forth herein. Certain provisions of the Agreement are summarized in
Sections 3 through 5 below.


2.Incorporation of Agreement; Defined Terms. The Agreement is incorporated in
its entirety herein by reference, and all capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Agreement. The following
terms will have the meanings indicated below:


“Affiliate” – Any Person that, directly or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with
another Person. Affiliated shall have the correlative meaning. The term
“Control” (including its derivatives and similar terms) shall mean possessing
the power to power to direct or cause the direction of the management and
policies of a Person, whether through ownership, by contract, or otherwise.
Notwithstanding the foregoing, any Person shall be deemed to Control any
specified Person if such Person owns 50% or more of the voting securities of the
specified Person, or if the specified Person owns 50% or more of the voting
securities of such Person, or if 50% or more of the voting securities of the
specified Person and such Person are under common Control.










Exhibit E - 1 of 10




--------------------------------------------------------------------------------







“Change of Control” – With respect to any Producer entity, any sale of all or
substantially all of the assets of such Producer entity or any direct or
indirect change in control of such Producer entity after the Effective Date
(whether through merger, sale of shares or other equity interests, or
otherwise), through a single transaction or series of related transactions, from
one (1) or more transferors to one (1) or more transferees, in each case,
whereby following such transaction (or series of related transactions) both (a)
such transferee does not own any interest whatsoever in EQT Corp. or any entity
that owns, directly or indirectly, any interest in EQT Corp. and (b) EQT does
not own, directly or indirectly, any interest whatsoever in such transferee.


“Dedicated Interests” – All Interests now owned or operated, including any such
Interests hereafter acquired by Producer Group and located wholly or partially
within the Dedication Area or pooled, unitized or communitized with Interests
located wholly or partially within the Dedication Area, in each case, subject to
Section 3 and as set forth on Exhibit A (which shall be updated in accordance
with the terms of Section 2.6(b) of the Agreement and to reflect any after
acquired Interest that is subject to the Dedication hereunder).


“Dedication Area” – The geographic area described within the Agreement,
[including without limitation, that area within County,  ,] set forth on Exhibit
A, attached hereto and made a part hereof, excluding the Excluded Interests.


“Gas” – Any mixture of gaseous hydrocarbons, consisting essentially of methane
and heavier hydrocarbons and inert and noncombustible gases, that is extracted
from beneath the surface of the earth.


“Gathering System” – The gathering system, as described in Exhibit C to the
Agreement, which is comprised of the various System AMIs, together with any
expansions of the System AMIs constructed or purchased after the date hereof,
and all appurtenant facilities utilized by Gatherer to provide Services under
the Agreement.


“Interests” – Any and all right, title, or interest in lands, wells, or leases
and the right to produce oil and/or Gas therefrom, whether arising from fee
ownership, working interest ownership, mineral ownership, leasehold ownership,
or arising from any pooling, unitization or communitization of any of the
foregoing rights.


“Producer Group” – Producer and any other Affiliates of Producer that own or
operate, or that come to own or operate, Interests in the Dedication Area.





Exhibit E - 2 of 10



--------------------------------------------------------------------------------



“Well” – A well for the production of hydrocarbons in which Producer Group owns
an interest or from which Producer Group has the right to market Gas that
produces or is intended to produce Dedicated Gas or otherwise is connected or is
required to be connected to the Gathering System in accordance with the
Agreement.


3.Dedication. Subject to the exceptions, exclusions, and reservations set forth
in the Agreement and the other terms and conditions of the Agreement, Producer
hereby exclusively makes the following “Dedication” to Gatherer and the
Gathering System: (i) dedicates and commits all of Producer Group’s current and
future Interests, and Gas from such Interests, whether in place or produced and
severed therefrom, in the Dedication Area, (ii) dedicates and commits to deliver
all Gas produced from Wells operated by Producer Group and/or produced from non-
operated Wells that are owned by Producer Group for gathering under this
Instrument, and (iii) commits to deliver all Gas from Wells located within the
Dedication Area that is not owned by Producer Group to the extent that Producer
Group controls or has the right to market such Gas for the term of this
Instrument (the Gas described in the foregoing subparts (i), (ii) and (iii)
being “Dedicated Gas”). Producer agrees not to deliver any such Dedicated Gas to
any other gatherer, purchaser, or marketer or other Person prior to delivery to
Gatherer at the Receipt Point(s). The Parties agree and acknowledge that,
subject to Section 2.5 of the Agreement, to the extent that a Transferee
acquires any portion of the Interests (including the Wells located in the
Dedication Area), such Transferee shall only receive rights and obligations
hereunder as to such Interests, and the Agreement shall not apply to any other
Interests that may be owned by the Transferee or its Affiliates at the time of
such Transfer or subsequently acquired by such Transferee or its Affiliates
within the Dedication Area. Additionally, if there is a Change of Control with
respect to Producer (or any member of Producer Group which owns Dedicated
Interests at the time of such Change of Control), then, following such Change of
Control, the dedication provisions contained in the Agreement shall only apply
to the Interests owned by Producer (or such member of Producer Group) at the
time of such Change of Control, and the Agreement shall not apply to (x) any
other Interests subsequently acquired by Producer (or such member of Producer
Group) following such Change of Control or (y) any other Interests owned at the
time of such Change of Control, or subsequently acquired, by any Persons who
become Affiliates of Producer (or such member of Producer Group) following such
Change of Control.


4.Covenant Running with the Land. In furtherance of, and as an inseparable part
of, the foregoing Dedication, subject to the terms and conditions of this
Instrument, Producer Group GRANTS, COMMITS, DEDICATES, TRANSFERS AND CONVEYS to
Gatherer, from and out of Producer Group’s Interests, an interest in the Gas in
and under the Dedication Area, represented by the exclusive right to gather, and
transport Producer Group’s Dedicated Gas for the term of this Instrument
(collectively, “Gathering Rights”), which Gathering Rights shall burden the
Interests and the Dedicated Gas in place under the Dedication Area and
constitute real property interests that run with the land. Producer acknowledges
and agrees that the Dedication, the Dedicated Interests and the Gathering Rights
are intended to (i) be covenants running with the lands, including the Interests
and the Dedicated Gas, located within the Dedication Area, (ii) be binding on
all successors and assigns of Producer Group, (iii) be for the benefit of
Gatherer and, without which, Gatherer would be unwilling to acquire
rights-of-way or easements or undertake the obligations under this Instrument
(which, in each case, touch and concern the acreage and the Interests within the
Dedication Area), and (iv) survive any bankruptcy or insolvency of any entity in
the Producer Group. Producer represents and warrants to Gatherer that Producer
has the authority to make the Dedication and the conveyance of the Gathering
Rights subject to, and in


Exhibit E - 3 of 10




--------------------------------------------------------------------------------



accordance with, this Instrument from and out of Producer Group’s Interests, and
that, except as provided in the Agreement or this Instrument, Gatherer will be
the exclusive provider of gathering services for the Dedicated Interests. It is
the intention of the Parties that this grant, commitment, dedication, transfer
and conveyance shall constitute a conveyance of a real property interest to
Gatherer and that, notwithstanding any other provision in the Agreement, such
grant, commitment, dedication, transfer, and conveyance and all of the terms and
provisions of the Agreement shall not be subject to rejection under Section 365
of title 11 of the United States Code.


5.Term. This Instrument shall become effective on the Effective Date and, unless
terminated earlier by mutual agreement of the Parties, shall continue in effect
until December 31, 2035 and Contract Year to Contract Year thereafter (with the
initial term of this Instrument deemed extended for each of any such additional
Month) until such time as this Instrument is terminated, by notice from any
Party to the other Parties, effective on the last Day of the Month specified in
such notice, which notice shall be given not less than ninety (90) Days before
the effective date of such termination.


6.No Amendment to Agreement. This Instrument is executed and recorded solely for
the purpose of giving notice and shall not amend nor modify the Agreement in any
way.


7.Successors and Assigns. This Instrument will be binding upon and inure to the
benefit of the Parties, and to their respective successors and permitted
assigns.


8.Further Assurances. Subject to the terms and conditions of the Agreement,
including Section 2.6(b) thereof, Producer covenants and agrees to provide
Gatherer with instruments requested by Gatherer from time to time to ensure that
the Dedication is valid and enforceable under applicable law and otherwise
evidence or protect the Gatherer’s interests in the Agreement and this
Instrument, including (i) an updated Exhibit A, and/or (ii) memoranda to
evidence the dedication of additional areas or Interests under the Agreement.
Gatherer covenants and agrees to provide Producer with instruments requested by
Producer from time to time to evidence the release from the Dedication of any
Interests permanently released from the Dedication under the Agreement
(including pursuant to Section 2.5 of the Agreement).




[Remainder of Page Intentionally Left Blank
[Signature Pages to Follow]


















































Exhibit E - 4 of 10




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Instrument has been signed by or on behalf of each of
the Parties as of the Day first above written.



PRODUCER:EQT CORPORATION, a Pennsylvania corporationBy:Name:Title: EQT
PRODUCTION COMPANY, a Pennsylvania corporationBy:Name:Title: RICE DRILLING B
LLC, a Delaware limited liability companyBy:Name:Title: EQT ENERGY, LLC, a
Delaware limited liability companyBy:Name:Title:



















Signature Page to Instrument of Grant Conveyance and Dedication






Exhibit E - 5 of 10




--------------------------------------------------------------------------------






GATHERER:EQM GATHERING OPCO, LLC, a Delaware limited liability
companyBy:________________________________ Name:Ralph D. DeerTitle:Senior Vice
President, Land & Construction





Signature Page to Instrument of Grant Conveyance and Dedication






Exhibit E - 6 of 10




--------------------------------------------------------------------------------



ACKNOWLEDGEMENTS



STATE/COMMONWEALTH§  §COUNTY OF§



On this ___day of _______, 2020, before me, the undersigned, personally appeared
_____________, known to me or satisfactorily proven to be the person whose name
is subscribed to the foregoing instrument, and said person acknowledged that
s/he executed this instrument in his/her capacity as_____________ of EQT
Corporation, a Pennsylvania corporation and that the same was executed for the
purposes contained therein as the act and deed of EQT Corporation.



Notary Public in and for[SEAL]Printed or Typed Name of Notary






STATE/COMMONWEALTH§§COUNTY OF§



On this ___day of _______, 2020, before me, the undersigned, personally appeared
_____________, known to me or satisfactorily proven to be the person whose name
is subscribed to the foregoing instrument, and said person acknowledged that
s/he executed this instrument in his/her capacity as_____________ of EQT
Production Company, a Pennsylvania corporation and that the same was executed
for the purposes contained therein as the act and deed of EQT Production
Company.



Notary Public in and for[SEAL]Printed or Typed Name of Notary





Exhibit E - 7 of 10




--------------------------------------------------------------------------------






STATE/COMMONWEALTH§§COUNTY OF§



On this ___day of _______, 2020, before me, the undersigned, personally appeared
_____________, known to me or satisfactorily proven to be the person whose name
is subscribed to the foregoing instrument, and said person acknowledged that
s/he executed this instrument in his/her capacity as_____________of Rice
Drilling B LLC, a Delaware limited liability company and that the same was
executed for the purposes contained therein as the act and deed of Rice Drilling
B LLC.



Notary Public in and for[SEAL]Printed or Typed Name of Notary






STATE/COMMONWEALTH§§COUNTY OF§



On this ___day of _______, 2020, before me, the undersigned, personally appeared
_____________, known to me or satisfactorily proven to be the person whose name
is subscribed to the foregoing instrument, and said person acknowledged that
s/he executed this instrument in his/her capacity as_____________of EQT Energy
LLC, a Delaware limited liability company and that the same was executed for the
purposes contained therein as the act and deed of EQT Energy LLC.



Notary Public in and for[SEAL]Printed or Typed Name of Notary





Exhibit E - 8 of 10




--------------------------------------------------------------------------------






COMMONWEALTH OF PENNSYLVANIA§§COUNTY OF§



On this ___day of  , 2020, before me, the undersigned, personally appeared Ralph
D. Deer, known to me or satisfactorily proven to be the person whose name is
subscribed to the foregoing instrument, and said person acknowledged that he
executed this instrument in his capacity as Senior Vice President, Land &
Construction of EQM Gathering Opco, LLC, a Delaware limited liability company
and that the same was executed for the purposes contained therein as the act and
deed of EQM Gathering Opco, LLC.



Notary Public in and for[SEAL]Printed or Typed Name of Notary





Exhibit E - 9 of 10




--------------------------------------------------------------------------------





EXHIBIT A TO INSTRUMENT OF DEDICATION


Dedication Area
[To be attached]






Instrument Prepared By,
and After Recording, Return to:
Sean B. McGinty 2200 Energy Drive
Canonsburg, PA 15317


Exhibit E - 10 of 10




--------------------------------------------------------------------------------



EXHIBIT F


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


DAMP GAS AREA


[See attached.]






--------------------------------------------------------------------------------



capture31.jpg [capture31.jpg]
capture41.jpg [capture41.jpg]


Exhibit F - 1 of 1






--------------------------------------------------------------------------------



EXHIBIT G


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


GAS QUALITY SPECIFICATIONS


[See attached.]






--------------------------------------------------------------------------------



Exhibit G


Gas Quality Specifications
Section 1.1 Dry Gas Specifications. The Gas delivered by Producer to Gatherer at
the Receipt Points on each System AMI within the Dry Gas Gathering System (a)
will be commercially free of objectionable odors, dust, rust, gum, gum forming
constituents, free liquids, corrosion inhibitors, chemicals, treating chemicals,
antifreeze agents, and all matters (other than those that comply with the
specifications stated in clause (iii) below) that might adversely affect its
merchantability or Gatherer’s or a Downstream Pipeline facilities; (ii) will not
contain any substance (other than those that comply with the specifications
stated in clause (iii) below) that is determined to be, or that would be
classified as a contaminant or hazardous waste or substance under the Resource
Conservation and Recovery Act, 42 U.S.C. Section 1857, et seq., as amended from
time to time, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq., as amended from time to time,
and the regulations issued thereunder, including, but not limited to, 40 C.F.R.
Parts 302 and 355, together with any other applicable state or federal
environmental, health, or safety standards; and (iii) will conform to the most
stringent quality specifications of the Downstream Pipeline(s) immediately
downstream of each Delivery Point on the applicable System AMI. In any System
AMI where multiple Delivery Points exist, the Downstream Pipeline with the most
stringent quality specifications shall control the quality specifications for
all Gas in such Gathering System.


Section 1.2 Damp Gas Specifications. Damp Gas shall meet the Gas Quality
Specification for Dry Gas on the applicable System AMI other than as it applies
to hydrocarbon dew point, certain hydrocarbon maximum percentage limits, Wobbe
Index, and/or gross heating value.


Section 1.3 Rich Gas Specifications. The Gas delivered by Producer to Gatherer
at the Receipt Points on each System AMI within the Rich Gas Gathering System
(a) will be commercially free of objectionable odors, dust, rust, gum, gum
forming constituents, free liquids, corrosion inhibitors, chemicals, treating
chemicals, antifreeze agents, and all matters (other than those that comply with
the specifications stated in clause (iii) below) that might adversely affect its
merchantability or Gatherer’s or a Downstream Pipeline facilities; (ii) will not
contain any substance (other than those that comply with the specifications
stated in clause (iii) below) that is determined to be, or that would be
classified as a contaminant or hazardous waste or substance under the Resource
Conservation and Recovery Act, 42 U.S.C. Section 1857, et seq., as amended from
time to time, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq., as amended from time to time,
and the regulations issued thereunder, including, but not limited to, 40 C.F.R.
Parts 302 and 355, together with any other applicable state or federal
environmental, health, or safety standards; and (iii) will conform to the most
stringent quality specifications of the Downstream Pipeline(s) immediately
downstream of each Delivery Point on the applicable System AMI. In any System
AMI where multiple Delivery Points exist, the Downstream Pipeline with the most
stringent quality specifications shall control the quality specifications for
all Gas in such Gathering System.




Exhibit G - 1 of 2




--------------------------------------------------------------------------------



Section 1.4 Dehydration. Where Gatherer provides dehydration services in
accordance with Section 3.6, Producer shall be permitted to provide Dedicated
Gas, regardless of the applicable specifications, at moisture saturation at
given pressure and temperature conditions.


Exhibit G - 2 of 2




--------------------------------------------------------------------------------



EXHIBIT H


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


MINIMUM VOLUME COMMITMENT; FEES


[See attached.]






--------------------------------------------------------------------------------





Minimum Volume Commitment


(Dth / day)
[***]
[***]
[***]
[***]
Date Beginning ($ /
Dth)4/1/20203,000,000[***][***][***][***]7/1/20203,000,000[***][***][***][***]10/1/20203,000,000[***][***][***][***]1/1/20213,000,000[***][***][***][***]4/1/20213,000,000[***][***][***][***]7/1/20213,000,000[***][***][***][***]10/1/20213,000,000[***][***][***][***]1/1/20223,000,000[***][***][***][***]4/1/20223,000,000[***][***][***][***]7/1/20223,000,000[***][***][***][***]10/1/20223,000,000[***][***][***][***]1/1/20233,000,000[***][***][***][***]4/1/20233,000,000[***][***][***][***]7/1/20233,000,000[***][***][***][***]10/1/20233,000,000[***][***][***][***]1/1/20243,000,000[***][***][***][***]4/1/20243,000,000[***][***][***][***]7/1/20243,000,000[***][***][***][***]10/1/20243,000,000[***][***][***][***]1/1/20253,000,000[***][***][***][***]4/1/20253,000,000[***][***][***][***]7/1/20253,000,000[***][***][***][***]10/1/20253,000,000[***][***][***][***]1/1/20263,000,000[***][***][***][***]4/1/20263,000,000[***][***][***][***]7/1/20263,000,000[***][***][***][***]10/1/20263,000,000[***][***][***][***]1/1/20273,000,000[***][***][***][***]4/1/20273,000,000[***][***][***][***]7/1/20273,000,000[***][***][***][***]10/1/20273,000,000[***][***][***][***]1/1/20283,000,000[***][***][***][***]4/1/20283,000,000[***][***][***][***]7/1/20283,000,000[***][***][***][***]10/1/20283,000,000[***][***][***][***]1/1/20293,000,000[***][***][***][***]4/1/20293,000,000[***][***][***][***]7/1/20293,000,000[***][***][***][***]10/1/20293,000,000[***][***][***][***]1/1/20303,000,000[***][***][***][***]4/1/20303,000,000[***][***][***][***]



Exhibit H - 1 of 2



--------------------------------------------------------------------------------






Minimum Volume Commitment

(Dth / day)[***][***][***][***]Date Beginning ($ /
Dth)7/1/20303,000,000[***][***][***][***]10/1/20303,000,000[***][***][***][***]1/1/20313,000,000[***][***][***][***]4/1/20313,000,000[***][***][***][***]7/1/20313,000,000[***][***][***][***]10/1/20313,000,000[***][***][***][***]1/1/20323,000,000[***][***][***][***]4/1/20323,000,000[***][***][***][***]7/1/20323,000,000[***][***][***][***]10/1/20323,000,000[***][***][***][***]1/1/20333,000,000[***][***][***][***]4/1/20333,000,000[***][***][***][***]7/1/20333,000,000[***][***][***][***]10/1/20333,000,000[***][***][***][***]1/1/20343,000,000[***][***][***][***]4/1/20343,000,000[***][***][***][***]7/1/20343,000,000[***][***][***][***]10/1/20343,000,000[***][***][***][***]1/1/20353,000,000[***][***][***][***]4/1/20353,000,000[***][***][***][***]7/1/20353,000,000[***][***][***][***]10/1/20353,000,000[***][***][***][***]

































Exhibit H - 2 of 2






--------------------------------------------------------------------------------



EXHIBIT I


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


EXCLUDED AREAS AND CONVENTIONAL WELLS


[See attached.]





--------------------------------------------------------------------------------



[***]





--------------------------------------------------------------------------------



EXHIBIT J


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


CASH BONUS PAYMENT


[See attached.]






--------------------------------------------------------------------------------



EXHIBIT J


Cash Bonus Payment
Section 1.1 Henry Hub Cash Bonus. Subject to Section 1.2 of this Exhibit S,
during each Calendar Quarter beginning with the first Day of the Calendar
Quarter in which the MVP In- Service Date occurs (the “Cash Bonus Trigger Date”)
and continuing until the earlier of the last Day of (a) the twelfth (12th)
Calendar Quarter following the Cash Bonus Trigger Date and (b) the Calendar
Quarter ending December 31, 2024, Producer shall pay to Gatherer a quarterly
cash payment (the “Cash Bonus”), if any, as follows:


(a)During the first four (4) Calendar Quarters following the Cash Bonus Trigger
Date (the “First Cash Bonus Period”), (i) for each such Calendar Quarter that
ends prior to January 1, 2024, the Cash Bonus shall equal (A) the product of (x)
the Minimum Volume Commitment applicable as of the last Day of such Calendar
Quarter and (y) the number of Days in such Calendar Quarter, multiplied by (B)
15% of every $0.01 by which the average of each NYMEX Henry Hub Natural Gas
First of the Month Closing Index Price during such Calendar Quarter exceeds
$2.50 per Dth, and (ii) for each such Calendar Quarter, if any, in 2024, the
Cash Bonus shall equal (A) the product of (x) the Minimum Volume Commitment
applicable as of the last Day of such Calendar Quarter and (y) the number of
Days in such Calendar Quarter, multiplied by (B) 15% of every $0.01 by which the
average of each NYMEX Henry Hub Natural Gas First of the Month Closing Index
Price during such Calendar Quarter exceeds $2.70 per Dth.


(b)During the second four (4) Calendar Quarters following the Cash Bonus Trigger
Date (the “Second Cash Bonus Period”), (i) for each such Calendar Quarter that
ends prior to January 1, 2024, the Cash Bonus shall equal (A) the product of (x)
the Minimum Volume Commitment applicable as of the last Day of such Calendar
Quarter and (y) the number of Days in such Calendar Quarter, multiplied by (B)
15% of every $0.01 by which the average of each NYMEX Henry Hub Natural Gas
First of the Month Closing Index Price during such Calendar Quarter exceeds
$2.50 per Dth, and (ii) for each such Calendar Quarter, if any, in 2024, the
Cash Bonus shall equal (A) the product of (x) the Minimum Volume Commitment
applicable as of the last Day of such Calendar Quarter and (y) the number of
Days in such Calendar Quarter, multiplied by (B) 15% of every $0.01 by which the
average of each NYMEX Henry Hub Natural Gas First of the Month Closing Index
Price during such Calendar Quarter exceeds $2.70 per Dth.


(c)During the third four (4) Calendar Quarters following the Cash Bonus Trigger
Date (the “Third Cash Bonus Period,” and together with the First Cash Bonus
Period and the Second Cash Bonus Period, the “Cash Bonus Periods” and each
individually a “Cash Bonus Period”), (i) for each such Calendar Quarter that
ends prior to January 1, 2024, the Cash Bonus shall equal (A) the product of (x)
the Minimum Volume Commitment applicable as of the last Day of such Calendar
Quarter and (y) the number of Days in such Calendar Quarter, multiplied by (B)
15% of every $0.01 by which the average of each NYMEX Henry Hub Natural Gas
First of the Month Closing Index Price during such Calendar Quarter exceeds
$2.50 per Dth, and (ii) for each such Month, if any, in 2024, the Cash Bonus
shall equal (A) the product of (x) the Minimum Volume Commitment applicable as
of the last Day of such Calendar Quarter and (y) the number of Days in such
Calendar Quarter, multiplied by (B) 15% of every $0.01 by which the average of
each NYMEX Henry Hub Natural Gas First of the Month Closing Index Price during
such Calendar Quarter exceeds $2.70 per Dth.


Exhibit J - 1 of 2




--------------------------------------------------------------------------------





Section 1.2 Cash Bonus Cap. The total Cash Bonuses paid by the Producer in
respect of any Cash Bonus Period shall not exceed $60,000,000.


Section 1.3 Cash Bonus Invoicing. The Cash Bonus may be incorporated into the
invoice submitted to the Producer pursuant to Section 13.1 of this Agreement for
Services and shall be due upon the terms and conditions set forth in this
Agreement. Notwithstanding the foregoing, Gatherer may provide Producer with a
supplemental invoice for a Cash Bonus following the Calendar Quarter in which
any such Cash Bonus accrues, and such invoice shall be paid by Producer, by wire
transfer of immediately available funds, no later than 10 Business Days
following Producer’s receipt thereof.


Exhibit J - 2 of 2




--------------------------------------------------------------------------------



EXHIBIT K


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


ADDITIONAL MVC AREAS


[See attached.]





--------------------------------------------------------------------------------



[***]








--------------------------------------------------------------------------------



EXHIBIT L


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


PRODUCER DEHYDRATION FACILITIES


[See attached.]






--------------------------------------------------------------------------------






STATECOUNTYAREASITECOMMENTSPAWashingtonKevechKevechPAWashingtonM78BrovaPAWashingtonMojoMojoPAWashingtonNightfallShotskiScheduled
for Spring 2020 installationPAWashingtonNightfallCaptain USAStill under
consideration for late 2020PAGreeneHammerheadMacScheduled for April 2020
installationPAGreeneHammerheadStattler Rd.Scheduled for April 2020
installationPAGreeneBetaWilliam LanePAGreeneBetaPiston HondaPAGreeneBetaDragon
ChanPAGreeneBetaWalter StingerPAGreeneYellow JacketRidge
Rd.PAClearfieldNFG-MonarchMonarchPACameronNFG-WhipWhippoorwill
ICPAJeffersonNFG-FranoFranoPAClearfieldDTI-TurkeyGobbler ICPATiogaTiogaTioga
CSFeeding Mason ICPAElkBenezetteBenezette CSLP Benezette to
DTIPAClearfieldHurdHurd ICPAIndianaTCO-DiamondvilleDiamondville ICDiamondville
IC to
TCOPAArmstrongPNG-McKeeMcKeeWVMarionGrantGRT-26WVMarionTaurusGLO-76WVWetzelTaurusBIG-464WVWetzelMercuryBig
Run DehyOccasional use during MarkWest
outagesWVMarionN/APotozcnyWVWetzelStone-MaryWinters CS



































Exhibit L - 1 of 1




--------------------------------------------------------------------------------



EXHIBIT M


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


PRODUCER MEASUREMENT FACILITIES


[See attached.]






--------------------------------------------------------------------------------






LocationETRN MID NumberETRN Meter NameAlphaM5224627Alpha Gathering MM A
RunAlphaM5224714Alpha Gathering MM B RunAlphaM5274373Alpha MM Run
3BeazerM5226733Beazer Gathering MM A RunBeazerM5226735Beazer Gathering MM B
RunBeazerM5249530Beazer Gathering MM C RunBig SkyM5213961Big Sky Gathering MM
Run ABig SkyM5213962Big Sky Gathering MM Run BBig SkyM5213963Big Sky Gathering
MM Run CBlaneyM5236034Blaney Gathering Mm Run 1BlaneyM5236036Blaney Gathering MM
Run 2CarpenterM5283458EPC Carpenter MM Run ACarpenterM5283463EPC Carpenter MM
Run BCarpenterM5283464EPC Carpenter MM Run CCooper17019Cooper
MMConner17044Conner Gathering MMConner5100003Conner Gathering B
RunFetchenM5323008Fetchen MM #1FetchenM5323010Fetchen MM
#2FetchenM5323011Fetchen MM #3Gibson5100058Gibson MMGreene HillM5274165Green
Hill - Meter 1Greene HillM5274166Green Hill - Meter 2Greene HillM5274167Green
Hill Meter 3Harden033297ROG19 1H 590004Harden033341ROG46 1H 590312Harden
FarmsM5241305Harden Farm MM A RunHarden FarmsM5241307Harden Farm MM B RunHarden
FarmsM5241308Harden Farm MM C RunHarrisM5272524Harris A RunHarrisM5291357Harris
Run BHildebrand17035Hildebrand Gathering MMJ & JM5238116J&J Gathering MM Run 1J
& JM5238117J&J Gathering MM Run 2J & JM5248049J&J Gathering MM Run 3J
MoningerM5234610J. Moninger and Johnston Gathering MM Run 1J MoningerM5234612J.
Moninger and Johnston Gathering MM Run 2J MoningerM5234613J. Moninger and
Johnston Gathering MM Run 3J MoningerM5235813J. Moninger and Johnston Gathering
MM Run 4KoloskiM5234486Koloski Gathering MM Run 1KoloskiM5234487Koloski
Gathering MM Run 2KoloskiM5234488Koloski Gathering MM Run 3LackoM5210064Lacko MM
Gathering Unit 1LackoM5210065Lacko MM Gathering Unit 2McmillenM5256116McMillen 2
MM - 1McmillenM5256117McMillen 2 MM - 2



Exhibit M - Page 1 of 4




--------------------------------------------------------------------------------






LocationETRN MID NumberETRN Meter NameMcmillenM5256118McMillen 2 MM -
3Mcmillen11796McMillen Gathering MeterMoore5100065Moore MMMooreM5277181Moore MM
Run 2NicoloffM5224083Nicoloff MM Run BNicoloff5100057Nicoloff MM A
RunOliver5100162Oliver MM A RunOliver5100163Oliver MM B
RunPatterson5100055Patterson MMPettitM5254623Pettit 2 MM - DPettitM5248813Pettit
2 MM - APettitM5248814Pettit 2 MM - BPettitM5248816Pettit 2 MM -
CPettitM5220213Pettit Gathering Master Meter - Run 1PettitM5220220Pettit
Gathering Master Meter - Run 2PettitM5220221Pettit Gathering Master Meter - Run
3Phillips17037Phillips Gathering MMPierce5100018Pierce MM A
RunPierce5100019Pierce MM B RunPierce5100064Pierce MM C RunPierceM5298308Pierce
MM D RunPrenticeM5300767Prentice MM Run APrenticeM5300772Prentice MM Run
BPrenticeM5300773Prentice MM Run CPyles17042Pyles Gathering MMPylesM5224755Pyles
Gathering MM Run BRoberts17018Roberts B RunRoberts11798Roberts Master
MeterRobison17022Robison MMRobison18156Robison MM BRosborough18122Rosborough
Gathering MMRostoskyM5232872Rostosky Gathering MM Run ARostoskyM5232873Rostosky
Gathering MM Run BRostoskyM5232874Rostosky Gathering MM Run
CRostoskyM5291356Rostosky Gathering MM Run DScotts Run5100014Scott's Run
Gathering MM A RunScotts RunM5225755Scott's Run Gathering MM B
RunShipmanM5219031Shipman Gathering MM - Run 1ShipmanM5219033Shipman Gathering
MM - Run 2ShipmanM5258883Shipman Gathering MM - Run 3Swank18153Swank Gathering
MMThistlewaite11797THISTLEWAIT GATHERING METERThompson17043Thompson Gathering
MMThompson17115Thompson MM BWalker B18155Walker B MM



Exhibit M - Page 2 of 4




--------------------------------------------------------------------------------






LocationETRN MID NumberETRN Meter NameWest Run5100039West Run MMWest
Run5100053West Run MM B RunWright18154Wright Gathering
MMYablonskiM5234259Yablonksi Gathering MM Run 1YablonskiM5234260Yablonksi
Gathering MM Run 2Big 176M5223136Big 176 Gathering MM B RunBig 1765100016Big 176
Gathering MM Run ABig 177M5254143Big 177 MMBig 192M5208892Big 333/192 B RunBig
1925100042Big 333/192 MM A RunBig 360M5274379BIG 360 MM A RUNBig 360M5274381BIG
360 MM B RunBig 75100115Big 7 MMCPT 11M5214491CPT 11 MMGLO 76M5248861GLO76 MM A
RunGLO 76M5248862GLO76 MM B RunOXF 11424454OXF PAD 114OXF 12124455OXF 121
Gathering MeterOXF 122M5243552OXF 122/163 A RunOXF 122M5243558OXF 122/163 B
RunOXF 13824471OXF 138 InterconnectOXF 12724472127 InterconnectOXF 13124625OXF
131 Gathering B RunOXF 13124481OX131 Gathering MMOXF 14924470OXF 149-150 MM A
RunOXF 149M5222001OXF 149-150 MM B RunOXF155M5281986OXF 155 MMOXF159M5223803OXF
157-159 Gathering MM A RunOXF159M5223804OXF 157-159 Gathering MM B
RunOXF43M5296779OXF 43 MM A RUNOXF43M5296783OXF43 MM B RUNOXF4424456OXF 44 MMPEN
155100020PEN 15 Master Meter A RunPEN 155100048PEN15 MM B RUNPEN 54M5274207PEN
54 MM A RUNPEN 54M5274212PEN 54 MM B RUNPNG 1035100069PNG 103 MM A RUNPNG
1035100070PNG 103 MM B RUNPNG 1295100045PNG 129 Gathering MM A RunPNG
129M5223466PNG 129 Gathering MM B RunPUL96M5260002PUL 96 MM A
RunPUL96M5260004PUL 96 MM B RunRSM112M5219740RSM 110 and 112 Gathering Meter B
RunRSM11224582RSM110 and 112 Gathering MeterRSM11824595RSM 118 Gathering MM A
Run



Exhibit M - Page 3 of 4




--------------------------------------------------------------------------------






LocationETRN MID NumberETRN Meter NameRSM118M5234431RSM 118 MM B RunRSM
11924596RSM 119 Gathering MMRSM1624491RSM16 MMSHR60M5248857SHR60 MM A
RunSHR60M5248860SHR60 MM B RunSMI 27M5214966SMI 27 Gathering MMSMI 285100059SMI
28 MM A RunSMI 285100061SMI 28 MM B RunWEU 124492WEU 1&2 B Gathering MeterWEU
1M5228452WEU 1-2-49 MMWEU4M5260005WEU 4 MMWEU51M5214202WEU 51 MMWEU 6M5214970WEU
6 Gathering MM A RunWEU 6M5225932WEU 6 MM B RunWEU 8M5212896WEU-8 Gathering
MMBig Run24488Big Run A Run (Equitrans)Little Run24468Little Run InterconnectOXF
1624421HUGHER RIVER MASTER RIVEROXF 1624556OXF 16 MM



Exhibit M - Page 4 of 4




--------------------------------------------------------------------------------



EXHIBIT N


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


GATHERER MEASUREMENT FACILITIES


[See attached.]






--------------------------------------------------------------------------------



Company (Gatherer) Owned Measurement
Responsibility for Receipt Point Interconnect Facility Equipment into Equitrans
Midstream Gathering Systems
Customer Name - Interconnect Name
STATION EQUIPMENTREQUIREDDESIGN
SPECIFICATIONSINSTALLOWNERSHIPOPERATEMAINTAINPIPINGInlet
PipingYesCustomerCustomerCustomerCustomerCustomerCathodic Protection - Inlet
PipingYesCustomerCustomerCustomerCustomerCustomerStation & Outlet
PipingYesCompanyCompanyCompanyCompanyCompanyCathodic Protection - Station &
Outlet PipingYesCompanyCompanyCompanyCompanyCompanyCompany Pipeline Tap &
ValveYesCompanyCompanyCompanyCompanyCompanyCathodic Protection - Company Tap &
ValveYesCompanyCompanyCompanyCompanyCompanyGAS CONDITIONINGFilter
SeparatorNoParticulate FilterNoLiquid Level ShutoffNoMEASUREMENTMeter & Meter
RunsYesCompanyCompanyCompanyCompanyCompanyMeter & Flow Control Risers, Valves,
etc…YesCompanyCompanyCompanyCompanyCompanyElectronic Measurement & Telecomm
HardwareYesCompanyCompanyCompanyCompanyCompanyGAS QUALITYChromatographNoMoisture
Analyzer*NoOxygen AnalyzerNoHydrogen Sulfide AnalyzerNoPRESSURE / FLOW
CONTROLOverpressure Protection
DeviceYesCompanyCompanyCompanyCompanyCompanyPrimary Pressure ControlNoFlow
ControlNoShutoff ValveYesCompanyCompanyCompanyCompanyCompanyHeaterNoCheck
ValveYesCompanyCompanyCompanyCompanyCompanyODORIZATIONOdorizer &
ControlsNoMISCELLANEOUSLand and Access
RoadYesCustomerCustomerCustomerCustomerCustomerSite Grading, Pad, and Access
Road ConstructionYesCustomerCustomerCustomerCustomerCustomerCommunication
Service(s)YesCompanyCompanyCompanyCompanyCompanyElectrical
Service**YesCompanyCompanyCompanyCompanyCompanyBuilding - Gas
ChromatographNoBuilding / Enclosure - OdorizerNoFence/Vehicle
Barrier/SignageYesCompanyCustomerCustomerCompanyCustomer

*Company may request moisture data hand-off from Customer Dehy
**Customer to provide electric drop to Company at no cost if available on pad








Exhibit N - 1 of 2




--------------------------------------------------------------------------------



Customer (Producer) Owned Measurement

Responsibility for Receipt Point Interconnect Facility Equipment into Equitrans
Midstream Gathering Systems Customer Name - Interconnect NameSTATION
EQUIPMENTREQUIRED
DESIGN SPECIFICATIONS
INSTALLOWNERSHIPOPERATEMAINTAINPIPINGCompany Pipeline Tap &
ValveYesCompanyCompanyCompanyCompanyCompanyInlet
PipingYesCustomerCustomerCustomerCustomerCustomerStation & Outlet
PipingYesCompanyCustomerCustomerCompanyCustomerCathodic Protection - Inlet,
Station, & Outlet PipingYesCustomerCustomerCustomerCustomerCustomerCathodic
Protection - Company Tap & ValveYesCompanyCompanyCompanyCompanyCompanyGAS
CONDITIONINGFilter
SeparatorTBDCompanyCustomerCustomerCustomerCustomerParticulate
FilterTBDCompanyCustomerCustomerCustomerCustomerLiquid Level
ShutoffTBDCompanyCustomerCustomerCustomerCustomerMEASUREMENTMeter & Meter
RunsYesCompanyCustomerCustomerCompanyCustomerMeter & Flow Control Risers,
Valves, etc…YesCompanyCustomerCustomerCompanyCustomerElectronic Measurement &
Telecomm HardwareYesCompanyCustomerCustomerCompanyCustomerGAS
QUALITYChromatographTBDCompanyCustomerCustomerCompanyCustomerMoisture
AnalyzerTBDCompanyCustomerCustomerCompanyCustomerOxygen
AnalyzerTBDCompanyCustomerCustomerCompanyCustomerHydrogen Sulfide
AnalyzerTBDCompanyCustomerCustomerCompanyCustomerPRESSURE / FLOW
CONTROLOverpressure Protection
DeviceYesCompanyCustomerCustomerCompanyCustomerPrimary Pressure
ControlTBDCompanyCustomerCustomerCompanyCustomerFlow
ControlTBDCompanyCustomerCustomerCompanyCustomerRemote Shutoff
ValveTBDCompanyCustomerCustomerCompanyCustomerHeaterTBDCompanyCustomerCustomerCompanyCustomerCheck
ValveYesCompanyCustomerCustomerCompanyCustomerODORIZATIONOdorizer &
ControlsNoMISCELLANEOUSLand and Access
RoadYesCustomerCustomerCustomerCustomerCustomerCommunication
Service(s)YesCompanyCustomerCustomerCompanyCustomerElectrical
ServiceYesCompanyCustomerCustomerCompanyCustomerBuilding - Gas
ChromatographNoBuilding / Enclosure - OdorizerNoFence/Vehicle
Barrier/SignageYesCompanyCustomerCustomerCompanyCustomer

















Exhibit N - 2 of 2




--------------------------------------------------------------------------------



EXHIBIT O


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


FTS AGREEMENTS


[See attached.]






--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



EXHIBIT P


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


INCREMENTAL COMPRESSION


[See attached.]






--------------------------------------------------------------------------------






Incremental CompressionAMIsTotal HPAnticipated
TILPisces10,000TBDThrockmorton15,000TBDOther PA Incremental Builds40,000TBDWV
Incremental Builds40,000TBDTotal105,000











































































Exhibit P - 1 of 1




--------------------------------------------------------------------------------



EXHIBIT Q


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


PRODUCER REMEDY SCHEDULE


[See attached.]






--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



EXHIBIT R


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


CONSOLIDATED AGREEMENTS


[See attached.]






--------------------------------------------------------------------------------



CONSOLIDATED AGREEMENTS
1.Gathering Agreement by and between EQT Production Company as Customer and Rice
Poseidon Midstream LLC, as Gatherer, dated October 15, 2015, as amended by
Amendment One, dated October 21, 2015 and as further amended by Amendment Two,
dated January 16, 2019 by and among EQT Production Company and EQT Energy, LLC
and EQM Poseidon Midstream LLC.


2.Sixth Amended and Restated Crackerjack Gas Gathering Agreement by and among
Rice Poseidon Midstream, LLC, as Gatherer and EQT Energy, LLC, as Shipper, and
EQT Production Company, as Producer dated February 28, 2017, as amended by First
Amendment to the Sixth Amended and Restated Gas Gathering System dated December
1, 2019 by and among EQT Production Company, as Producer, EQT Energy, LLC as
Shipper, and EQM Poseidon Midstream, LLC as Gatherer.


3.Gas Gathering Agreement for the River Gas Gathering System by and among EQT
Production Company and EQT Energy, LLC, collectively as Shipper and EQM
Gathering OPCO, LLC, as Gatherer, dated August 8, 2017.


4.Jupiter Gas Gathering Agreement by and among EQT Production Company and EQT
Energy, LLC, collectively as Shipper and EQT Gathering, LLC, as Gatherer dated
May 1, 2014, as amended by Amendment 1 by and among EQT Production Company and
EQT Energy, LLC, collectively as Shipper, and EQM Gathering Opco, LLC, as
Gatherer dated December 17, 2014, as further amended by Amendment 2, dated
October 26, 2015, as further amended by Amendment 3, dated August 1, 2016, as
further amended by Amendment 4, dated June 1, 2017, as further amended by
Amendment 5, dated October 1, 2017, as further amended by Amendment 6, dated
March 1, 2019.


5.Gas Gathering Agreement for the Applegate/McIntosh Taurus and Terra Gas
Gathering Systems by and among EQT Production Company and EQT Energy, LLC,
collectively as Shipper and EQT Gathering, LLC, as Gatherer dated October 12,
2016 and effective as of October 1, 2016.


6.Gas Gathering and Compression Agreement by and between Rice Drilling B LLC, as
Producer and Rice Midstream Partners LP, as Gatherer and Alpha Shale Resources
LP dated December 22, 2014, as amended by First Amendment to Gas Gathering and
Compression Agreement, dated October 19, 2016, as further amended by Second
Amendment to Gas Gathering and Compression Agreement dated June 1, 2019 by and
among Rice Drilling B LLC, as Producer, Alpha Shale Resources LP, and RM
Partners, LP, as Gatherer.


7.Appalachia North Gathering System Gas Gathering Agreement by and between M3
Appalachia Gathering, LLC, as Gatherer and Antero Resources Corporation, as
Shipper dated January 1, 2014.


Exhibit R - 1 of 2




--------------------------------------------------------------------------------



8.Stonewall Valley Unit, Mingo Unit and Kevech Unit Gathering Agreement, by and
among EQT Production Company & EQT Energy, LLC, collectively as Customer and EQM
Gathering Opco LLC, as Gatherer, dated April 1, 2019.


9.Gas Gathering Agreement for the Mercury, Pandora, Pluto and Saturn Gas
Gathering Systems, by and among EQT Production Company and EQT Energy, LLC,
collectively as Shipper and EQT Gathering, LLC, as Gatherer dated March 1, 2015,
as amended by Amendment No. 1, dated September 18, 2015 by and among EQT
Production Company and EQT Energy, LLC collectively as Shipper and EQM Gathering
Opco, LLC as Gatherer, as further amended by Amendment No. 2, dated March 30,
2017 and effective November 1, 2016, as further amended by Amendment No. 3 dated
June 1, 2019.


10.Letter Agreement regarding Connection of Kentor, Carpenter, Shipman and
Beazer Wells Pads to Jupiter Gathering System, dated March 1, 2019 by and among
Rice Drilling B LLC, EQM Gathering Opco, LLC and Equitrans, L.P.


11.Gas Gathering Agreement for the WG-100 Gas Gathering System by and among EQT
Production Company and EQT Energy, LLC, collectively as Shipper and EQT
Gathering, LLC, as Gatherer dated March 2, 2015, as amended by Amendment No. 1
dated April 1, 2017 by and among EQT Production Company and EQT Energy, LLC,
collectively as Shipper and EQM Gathering Opco, LLC, as Gatherer, and further
amended by Amendment No. 2 dated June 1, 2019.


12.State Gamelands 179 Well Pad Gathering Agreement by and among EQT Production
Company and EQT Energy, LLC, collectively as Customer and Rice Poseidon
Midstream LLC, as Gatherer dated September 14, 2017.


13.Gas Gathering Agreement by and between Appalachia Midstream Services, L.L.C.
and Rice Drilling B, LLC, as Producer dated January 1, 2016, as amended by
Amendment No. 1 dated June 30, 2016.


14.Gas Gathering Agreement for the Claysville Area Gas Gathering System by and
among EQT Production Company and EQT Energy, LLC, collectively as Shipper and
EQM Gathering Opco, LLC, as Gatherer dated June 7, 2018, as amended by First
Amendment dated June 1, 2019.


Exhibit R - 2 of 2




--------------------------------------------------------------------------------



EXHIBIT S


To that certain Gas Gathering and Compression Agreement dated effective February
26, 2020, by and between EQT Corporation, EQT Production Company, Rice Drilling
B LLC and EQT Energy, LLC, as Producer, and EQM Gathering OPCO, LLC, as Gatherer


ADDITIONAL FEE TERMS


[See attached.]






--------------------------------------------------------------------------------



EXHIBIT S


In addition to the other terms and conditions set forth in the body of this
Agreement, the Parties hereby agree as follows:


Section 1.1 Reservation Fees Upon MVP In-Service Date. Upon the MVP In-Service
Date, provided that Producer has not made the Election described in Section 1.2
of this Exhibit S below, the Parties hereby agree that within 10 Days following
the MVP In-Service Date (the “Amendment Deadline”), the Parties shall execute
the amendment to this Agreement attached hereto as Exhibit S-1. Notwithstanding
the foregoing, in the event that the MVP In-Service Date occurs after January 1,
2024, then the rate schedules set forth in such amendment shall be revised in
accordance with Section 1.4 of this Exhibit S.


Section 1.2 Cash Payment Option Election and Rate Relief.


(a)If the MVP In-Service Date has not occurred on or prior to January 1, 2022,
EQT Corp. may, at any time following January 1, 2022 until the earlier of (i)
the Business Day immediately preceding the MVP In-Service Date or (ii) December
31, 2022 (the “Election Period”), by delivery of written notice to Gatherer
(such notice, the “Election Notice”), elect to receive a payment in cash in the
amount of $[●]1 from Gatherer (such election, the “Election” and such payment,
the “Election Payment”). Upon EQT Corp.’s delivery of the Election Notice, the
Election shall be irrevocable. For the avoidance of doubt, in the event that EQT
Corp. does not exercise the Election during the Election Period, EQT Corp. shall
no longer have any right to exercise the Election, and the Parties shall execute
the amendment to this Agreement in the form of Exhibit S-1 as provided in
Section 1.1 of this Exhibit S.


(b)In the event that EQT Corp. exercises the Election pursuant to Section 1.2(a)
of this Exhibit S, the Parties hereby agree that Gatherer shall deliver to EQT
Corp. the Election Payment no more than 90 Days following Gatherer’s receipt of
the Election Notice by wire transfer of immediately available funds to an
account designated by EQT Corp. in the Election Notice.


(c)The right to make the Election and to receive the Election Payment are
personal to EQT Corp. and may not be assigned or transferred to a Person without
Gatherer’s written consent, which may be withheld in Gatherer’s sole discretion.


(d)If EQT Corp. exercises the Election during the Election Period, then the
Parties hereby agree that within 10 Days following the MVP In-Service Date, they
shall execute the amendment attached hereto as Exhibit S-2. Notwithstanding the
foregoing, in the event that the MVP In-Service Date occurs after January 1,
2024 then the rate schedules set forth in Exhibit S-2 shall be revised in
accordance with Section 1.4 of this Exhibit S.


Section 1.3 Rate Relief Adjustment. Beginning on the Effective Date, the
Reservation Fee, Overrun Fee, Pipeline Drip Marketing Fee, and the Incremental
Compression Fee, set forth on Exhibit S-1 and Exhibit S-2, shall be adjusted
according to the terms set forth in Section 5.2 of the Agreement.


1 Note to Draft: Amount to equal the product of (i) the number of shares to be
purchased by ETRN pursuant to the Share Repurchase Agreement with promissory
note consideration and (ii) the per share price paid by ETRN pursuant to the
Share Repurchase Agreement with cash consideration.
S-1




--------------------------------------------------------------------------------







Section 1.4 MVP In-Service Date Following January 1, 2024. Notwithstanding the
foregoing, in the event that the MVP In-Service Date occurs after January 1,
2024, then the Parties shall, following the MVP In-Service Date, prepare the
appropriate rate schedules to be attached to Exhibit S-1 and Exhibit S-2, as
applicable, to give effect to the rate relief contemplated in this Exhibit W in
accordance with the methodology utilized to prepare the rate schedules attached
hereto as Exhibit S-1 and Exhibit S-2.


Section 1.5 Setoff. In the event Gatherer fails to timely make the Election
Payment when due under Section 1.2 of this Exhibit S, EQT Corp. shall have the
right to set off any other amounts owed by EQT Corp. (or, at its election,
Producer) to Gatherer under this Agreement against such amount owed by Gatherer
to EQT Corp.


Section 1.6 Credit Support. The Parties acknowledge and agree that, as of the
Effective Date, Gatherer meets the Minimum Credit Standard. For so long as
Gatherer satisfies the Minimum Credit Standard during the term hereof, Gatherer
shall not be obligated to post or issue, or cause to be posted or issued, any
Credit Support to support Gatherer’s Election Payment obligations hereunder. If,
at any time after the Effective Date, Gatherer is subject to a Downgrade,
Gatherer shall promptly notify Producer in writing of the occurrence of the
Downgrade and shall deliver Credit Support in an amount equal to the Election
Payment Amount within five (5) Business Days of the Downgrade. Any such Credit
Support provided by Gatherer shall be maintained in full force and effect
through a period ending as of the earlier of (a) the date that Gatherer
satisfies the Minimum Credit Standard, (b) the date on which Producer elects (or
is deemed to have elected) not to exercise the Election and (c) the date on
which the Election Payment has been made in full. Prior to the Effective Date
and at such other times as Producer may reasonably request, Gatherer shall
provide Producer with documentation demonstrating its creditworthiness to the
reasonable satisfaction of Gatherer. For purposes of this Section 1.6 of Exhibit
S, “Credit Support” has the meaning set forth in Section 5.4 of the Agreement.


Section 1.7 Share Purchase Agreement. The effectiveness of this Exhibit S is
conditioned upon the occurrence of the “Closing” (as such term is defined in the
Share Purchase Agreement, dated as of February 26, 2020, by and between EQT
Corp. and Equitrans Midstream Corporation).






























S-2






--------------------------------------------------------------------------------



EXHIBIT S-1


MVP IN-SERVICE DATE AMENDMENT


[attached]






--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



APPENDIX A


Reservation Fee Schedules


[See attached Exhibit H]






--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



EXHIBIT S-2


ELECTION EXERCISED MVP IN-SERVICE DATE AMENDMENT


[attached]






--------------------------------------------------------------------------------



[***]






--------------------------------------------------------------------------------



APPENDIX A


Reservation Fee Schedules


[See attached Exhibit H]






--------------------------------------------------------------------------------



[***]




        
        